[creditagreement2018pncge001.jpg]
$150,000,000 REVOLVING CREDIT FACILITY CREDIT AGREEMENT by and among GENTEX
CORPORATION, as the Borrower and THE GUARANTORS FROM TIME TO TIME PARTY HERETO
and THE LENDERS PARTY HERETO and PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent Dated as of October 15, 2018



--------------------------------------------------------------------------------



 
[creditagreement2018pncge002.jpg]
TABLE OF CONTENTS Page 1. CERTAIN DEFINITIONS
..................................................................................................1
1.1 Certain Definitions.
..................................................................................................1
1.2 Construction.
..........................................................................................................27
1.3 Accounting Principles; Changes in GAAP.
...........................................................27 2. REVOLVING
CREDIT AND SWING LOAN FACILITIES...........................................28
2.1 Revolving Credit Commitments.
...........................................................................28
2.1.1 Revolving Credit Loans.
............................................................................28
2.1.2 Swing Loan Commitment.
.........................................................................28 2.2
Nature of Lenders' Obligations with Respect to Revolving Credit Loans.
............28 2.3 Commitment Fees.
.................................................................................................29
2.4 Termination or Reduction of Revolving Credit Commitments.
............................29 2.5 Revolving Credit Loan Requests; Swing Loan
Requests. .....................................29 2.5.1 Revolving Credit Loan
Requests. ..............................................................29 2.5.2
Swing Loan Requests.
................................................................................30
2.6 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
..........................................................................................30
2.6.1 Making Revolving Credit Loans.
...............................................................30 2.6.2
Presumptions by the Administrative Agent.
..............................................31 2.6.3 Making Swing Loans.
................................................................................31
2.6.4 Repayment of Revolving Credit Loans.
.....................................................31 2.6.5 Borrowings to
Repay Swing Loans. ..........................................................31
2.6.6 Swing Loans Under Cash Management Agreements.
...............................31 2.7 Notes.
.....................................................................................................................32
2.8 Use of
Proceeds......................................................................................................32
2.9 Letter of Credit Subfacility.
...................................................................................32
2.9.1 Issuance of Letters of Credit.
.....................................................................32 2.9.2
Letter of Credit Fees.
.................................................................................33
2.9.3 Disbursements, Reimbursement.
...............................................................34 2.9.4
Repayment of Participation Advances.
......................................................35 2.9.5 Documentation.
..........................................................................................36
2.9.6 Determinations to Honor Drawing Requests.
............................................36 2.9.7 Nature of Participation and
Reimbursement Obligations. .........................36 2.9.8 Indemnity.
..................................................................................................38
2.9.9 Liability for Acts and Omissions.
..............................................................38 2.9.10 Issuing
Lender Reporting Requirements.
..................................................39 2.9.11 Letters of Credit
Issued for other Loan Parties. .........................................39 2.10
Additional Commitment.
.......................................................................................39
2.11 Defaulting
Lenders.................................................................................................41
3. [RESERVED]
....................................................................................................................43
(i)



--------------------------------------------------------------------------------



 
[creditagreement2018pncge003.jpg]
4. INTEREST RATES
...........................................................................................................43
4.1 Interest Rate
Options..............................................................................................43
4.1.1 Interest Rate Options; Swing Line Interest Rate.
.......................................43 4.1.2 Rate Quotations.
.........................................................................................44
4.2 Interest
Periods.......................................................................................................44
4.2.1 Amount of Borrowing Tranche.
.................................................................44 4.2.2
Renewals.
...................................................................................................44
4.3 Interest After Default.
............................................................................................44
4.3.1 Letter of Credit Fees, Interest Rate.
...........................................................44 4.3.2 Other
Obligations.
......................................................................................44
4.3.3 Acknowledgment.
......................................................................................44
4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
...............................................................................................................44
4.4.1 Unascertainable.
.........................................................................................44
4.4.2 Illegality; Increased Costs; Deposits Not Available.
.................................45 4.4.3 Administrative Agent's and Lender's
Rights. .............................................45 4.4.4 Successor LIBOR
Rate Index.
...................................................................46 4.5
Selection of Interest Rate Options.
........................................................................47 5.
PAYMENTS
......................................................................................................................47
5.1 Payments.
...............................................................................................................47
5.2 Pro Rata Treatment of Lenders.
.............................................................................47
5.3 Sharing of Payments by Lenders.
..........................................................................48 5.4
Presumptions by Administrative Agent.
................................................................48 5.5 Interest
Payment Dates.
.........................................................................................49
5.6 Voluntary Prepayments.
.........................................................................................49
5.6.1 Right to Prepay.
.........................................................................................49
5.6.2 Replacement of a Lender.
..........................................................................50
5.6.3 Designation of a Different Lending Office.
...............................................50 5.7 [Reserved].
.............................................................................................................51
5.8 Increased Costs.
.....................................................................................................51
5.8.1 Increased Costs
Generally..........................................................................51
5.8.2 Capital Requirements.
................................................................................51
5.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New
Loans...........................................................................52
5.8.4 Delay in Requests.
.....................................................................................52
5.9 Taxes.
.....................................................................................................................52
5.9.1 Issuing Lender.
...........................................................................................52
5.9.2 Payments Free of Taxes.
............................................................................52
5.9.3 Payment of Other Taxes by the Loan
Parties.............................................53 5.9.4 Indemnification by
the Loan Parties. .........................................................53
5.9.5 Indemnification by the Lenders.
................................................................53 5.9.6
Evidence of Payments.
...............................................................................53
5.9.7 Status of
Lenders........................................................................................53
5.9.8 Treatment of Certain Refunds.
...................................................................55 5.9.9
Survival.
.....................................................................................................56
5.10 Indemnity.
..............................................................................................................56
(ii)



--------------------------------------------------------------------------------



 
[creditagreement2018pncge004.jpg]
5.11 Settlement Date Procedures.
..................................................................................57
6. REPRESENTATIONS AND
WARRANTIES..................................................................57
6.1 Representations and Warranties.
............................................................................57
6.1.1 Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default. .....................................57
6.1.2 Capitalization and Ownership.
...................................................................58 6.1.3
Subsidiaries.
...............................................................................................58
6.1.4 Validity and Binding Effect.
......................................................................58 6.1.5
No Conflict; Material Agreements; Consents.
...........................................58 6.1.6 Litigation.
...................................................................................................58
6.1.7 Financial Statements.
.................................................................................59
6.1.8 Margin Stock.
.............................................................................................59
6.1.9 Full Disclosure.
..........................................................................................59
6.1.10 Taxes. 59 6.1.11 Patents, Trademarks, Copyrights, Licenses, Etc.
.......................................60 6.1.12 Insurance.
...................................................................................................60
6.1.13 Benefit Arrangement, Pension Plan and Multiemployer Plan Compliance.
...............................................................................................60
6.1.14 Environmental
Matters...............................................................................61
6.1.15 Solvency.
....................................................................................................61
6.1.16 Anti-Terrorism Laws.
................................................................................61
6.1.17 Senior Debt
Status......................................................................................61
7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT ..............61 7.1
First Loans and Letters of Credit.
..........................................................................61
7.1.1 Deliveries.
..................................................................................................61
7.1.2 Payment of Fees.
........................................................................................63
7.2 Each Loan or Letter of Credit.
...............................................................................63
8. COVENANTS
...................................................................................................................63
8.1 Affirmative Covenants.
..........................................................................................63
8.1.1 Preservation of Existence, Etc.
..................................................................63 8.1.2
Payment of Liabilities, Including Taxes, Etc.
............................................63 8.1.3 Maintenance of Insurance.
.........................................................................63
8.1.4 Maintenance of Properties and Leases.
......................................................64 8.1.5 Visitation
Rights.
.......................................................................................64
8.1.6 Keeping of Records and Books of Account.
..............................................64 8.1.7 Compliance with Laws; Use
of Proceeds. .................................................64 8.1.8
Anti-Terrorism Laws; International Trade Compliance.
...........................64 8.1.9 Keepwell.
...................................................................................................65
8.1.10 Additional Guarantors.
...............................................................................65
8.1.11 Certificate of Beneficial Ownership and Other Additional Information.
...............................................................................................65
8.2 Negative Covenants.
..............................................................................................66
8.2.1 Indebtedness.
..............................................................................................66
8.2.2 Liens; Lien Covenants.
..............................................................................67
(iii)



--------------------------------------------------------------------------------



 
[creditagreement2018pncge005.jpg]
8.2.3 [Reserved].
.................................................................................................67
8.2.4 Loans and Investments.
..............................................................................67
8.2.5 Liquidations, Mergers, Consolidations.
.....................................................69 8.2.6 Dispositions of
Assets or Subsidiaries. ......................................................69
8.2.7 Affiliate
Transactions.................................................................................70
8.2.8 [Reserved].
.................................................................................................70
8.2.9 Continuation of or Change in Business.
....................................................70 8.2.10 Fiscal Year.
................................................................................................71
8.2.11 Reserved.
....................................................................................................71
8.2.12 Reserved.
....................................................................................................71
8.2.13 Limitation on Negative Pledges.
................................................................71 8.2.14
Maximum Consolidated Leverage Ratio.
..................................................71 8.2.15 Minimum Consolidated
Interest Coverage Ratio. .....................................71 8.3 Reporting
Requirements.
.......................................................................................71
8.3.1 Quarterly Financial Statements.
.................................................................71 8.3.2 Annual
Financial Statements.
....................................................................72 8.3.3
Certificate of the Borrower.
.......................................................................72 8.3.4
Notices.
......................................................................................................72
8.3.5
Delivery......................................................................................................73
9. DEFAULT
.........................................................................................................................73
9.1 Events of Default.
..................................................................................................73
9.1.1 Payments Under Loan
Documents.............................................................73 9.1.2
Breach of Warranty.
...................................................................................73
9.1.3 Reserved.
....................................................................................................73
9.1.4 Breach of Negative Covenants, Anti-Terrorism Laws or Notice of
Default........................................................................................................73
9.1.5 Breach of Other Covenants.
.......................................................................74 9.1.6
Defaults in Other Agreements or Indebtedness.
........................................74 9.1.7 Final Judgments or Orders.
........................................................................74 9.1.8
Loan Document Unenforceable.
................................................................74 9.1.9 Events
Relating to Benefit Arrangements, Pension Plans and Multiemployer Plans.
.................................................................................74
9.1.10 Change of Control.
.....................................................................................74
9.1.11 Relief Proceedings.
....................................................................................75
9.2 Consequences of Event of Default.
........................................................................75 9.2.1
Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.......................................................................75
9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings.
..........................75 9.2.3 Set-off.
.......................................................................................................75
9.2.4 Application of Proceeds.
............................................................................76
10. THE ADMINISTRATIVE AGENT
..................................................................................77
10.1 Appointment and Authority.
..................................................................................77
10.2 Rights as a Lender.
.................................................................................................77
10.3 Exculpatory Provisions.
.........................................................................................77
10.4 Reliance by Administrative Agent.
........................................................................78 (iv)



--------------------------------------------------------------------------------



 
[creditagreement2018pncge006.jpg]
10.5 Delegation of Duties.
.............................................................................................79
10.6 Resignation of Administrative Agent.
...................................................................79 10.7
Non-Reliance on Administrative Agent and Other Lenders.
.................................80 10.8 No Other Duties, etc.
.............................................................................................80
10.9 [Reserved].
.............................................................................................................80
10.10 Authorization to Release Guarantors.
....................................................................80 10.11 No
Reliance on Administrative Agent's Customer Identification Program. ..........80
11. MISCELLANEOUS
..........................................................................................................81
11.1 Modifications, Amendments or Waivers.
..............................................................81 11.1.1 Increase
of Commitment.
...........................................................................81
11.1.2 Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment.
...........................................................81 11.1.3 Release of
Guarantor..................................................................................81
11.1.4 Miscellaneous.
...........................................................................................81
11.2 No Implied Waivers; Cumulative Remedies.
........................................................82 11.3 Expenses;
Indemnity; Damage Waiver.
.................................................................82 11.3.1 Costs
and Expenses.
...................................................................................82
11.3.2 Indemnification by the Loan Parties.
.........................................................83 11.3.3 Reimbursement
by Lenders.
......................................................................84 11.3.4
Waiver of Consequential Damages, Etc.
...................................................84 11.3.5 Payments.
...................................................................................................84
11.4 Holidays.
................................................................................................................84
11.5 Notices; Effectiveness; Electronic Communication.
.............................................84 11.5.1 Notices
Generally.......................................................................................84
11.5.2 Electronic Communications.
......................................................................85 11.5.3
Change of Address,
Etc..............................................................................85
11.6 Severability.
...........................................................................................................85
11.7 Duration; Survival.
.................................................................................................85
11.8 Successors and
Assigns..........................................................................................86
11.8.1 Successors and Assigns Generally.
............................................................86 11.8.2
Assignments by Lenders.
...........................................................................86
11.8.3 Register.
.....................................................................................................88
11.8.4
Participations..............................................................................................88
11.8.5 Certain Pledges; Successors and Assigns Generally.
................................89 11.9 Confidentiality.
......................................................................................................89
11.9.1 General.
......................................................................................................89
11.9.2 Sharing Information With Affiliates of the Lenders.
.................................90 11.10 Counterparts; Integration;
Effectiveness. ...............................................................91
11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL. ......................91 11.11.1 Governing Law.
.............................................................................91
11.11.2 SUBMISSION TO JURISDICTION.
............................................91 11.11.3 WAIVER OF VENUE.
..................................................................92 11.11.4
SERVICE OF PROCESS.
.............................................................92 11.11.5 WAIVER
OF JURY TRIAL. .........................................................92 11.12
USA Patriot Act Notice.
........................................................................................92
(v)



--------------------------------------------------------------------------------



 
[creditagreement2018pncge007.jpg]
11.13 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
...........92 (vi)



--------------------------------------------------------------------------------



 
[creditagreement2018pncge008.jpg]
LIST OF SCHEDULES AND EXHIBITS SCHEDULES SCHEDULE 1.1(A) - PRICING GRID SCHEDULE
1.1(B) - COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES SCHEDULE 1.1(E) -
EXISTING LETTERS OF CREDIT SCHEDULE 1.1(P) - PERMITTED LIENS SCHEDULE 1.1(S) -
EXCLUDED SUBSIDIARIES SCHEDULE 6.1.3 - SUBSIDIARIES SCHEDULE 8.2.1 - PERMITTED
INDEBTEDNESS EXHIBITS EXHIBIT 1.1(A) - ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(N)(1) - REVOLVING CREDIT NOTE EXHIBIT 1.1(N)(2) - SWING LOAN NOTE
EXHIBIT 2.5.1 - LOAN REQUEST EXHIBIT 2.5.2 - SWING LOAN REQUEST EXHIBIT 5.9.7(A)
- U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes) EXHIBIT 5.9.7 (B) - U.S. TAX COMPLIANCE
CERTIFICATE (For Foreign Participants That Are Not Partnerships For U.S. Federal
Income Tax Purposes) EXHIBIT 5.9.7 (C) - U.S. TAX COMPLIANCE CERTIFICATE (For
Foreign Participants That Are Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7 (D) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT 8.2.4 -
ACQUISITION COMPLIANCE CERTIFICATE EXHIBIT 8.3.3 - QUARTERLY COMPLIANCE
CERTIFICATE (vii)



--------------------------------------------------------------------------------



 
[creditagreement2018pncge009.jpg]
CREDIT AGREEMENT THIS CREDIT AGREEMENT (as hereafter amended, modified,
supplemented or restated, this "Agreement") is dated as of October 15, 2018 and
is made by and among GENTEX CORPORATION, a Michigan corporation (the
"Borrower"), each of the GUARANTORS (as hereinafter defined), the LENDERS (as
hereinafter defined), and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent for the Lenders under this Agreement (hereinafter referred
to in such capacity as the "Administrative Agent"). The Borrower has requested
the Lenders to provide a revolving credit facility to the Borrower in an
aggregate principal amount not to exceed $150,000,000, subject to increase as
set forth in Section 2.10 [Additional Commitment] hereof. In consideration of
their mutual covenants and agreements hereinafter set forth and intending to be
legally bound hereby, the parties hereto covenant and agree as follows: 1.
CERTAIN DEFINITIONS 1.1 Certain Definitions. In addition to words and terms
defined elsewhere in this Agreement, the following words and terms shall have
the following meanings, respectively, unless the context hereof clearly requires
otherwise: Additional Commitment shall have the meaning assigned to that term in
Section 2.10 [Additional Commitment]. Additional Lender shall have the meaning
assigned to that term in Section 2.10 [Additional Commitment]. Administrative
Agent shall mean PNC Bank, National Association, and its successors and assigns,
in its capacity as administrative agent hereunder. Affiliate as to any Person
shall mean any other Person (i) which directly or indirectly controls, is
controlled by, or is under common control with such Person, (ii) which
beneficially owns or holds 10% or more of any class of the voting or other
equity interests of such Person, or (iii) 10% or more of any class of voting
interests or other equity interests of which is beneficially owned or held,
directly or indirectly, by such Person. For purposes of this definition,
"control" of a Person means the power, directly or indirectly, to direct or
cause the direction of the management and policies of such Person, whether by
contract or otherwise. Anti-Terrorism Laws shall mean any Laws relating to
terrorism, trade sanctions programs and embargoes, import/export licensing,
money laundering or bribery, and any regulation, order, or directive
promulgated, issued or enforced pursuant to such Laws, all as amended,
supplemented or replaced from time to time. Applicable Commitment Fee Rate shall
mean the percentage rate per annum based on the Consolidated Leverage Ratio then
in effect according to the pricing grid on Schedule 1.1(A) below the heading
"Commitment Fee."



--------------------------------------------------------------------------------



 
[creditagreement2018pncge010.jpg]
Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Consolidated Leverage Ratio then in effect according to the pricing
grid on Schedule 1.1(A) below the heading "Letter of Credit Fee." Applicable
Margin shall mean, as applicable: (i) the percentage spread to be added to the
Base Rate applicable to Loans under the Base Rate Option based on the
Consolidated Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading "Base Rate Spread", or (ii) the percentage
spread to be added to the LIBOR Rate applicable to Loans under the LIBOR Rate
Option based on the Consolidated Leverage Ratio then in effect according to the
pricing grid on Schedule 1.1(A) below the heading "LIBOR Rate Spread". Approved
Fund shall mean any fund that is engaged in making, purchasing, holding or
investing in commercial loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender. Assignment and Assumption Agreement shall mean
an assignment and assumption agreement entered into by a Lender and an assignee
permitted under Section 11.8 [Successors and Assigns], in substantially the form
of Exhibit 1.1(A). Authorized Officer shall mean, with respect to any Loan
Party, the Chief Executive Officer, President, Chief Financial Officer,
Treasurer or Assistant Treasurer of such Loan Party, any manager or the members
(as applicable) in the case of any Loan Party which is a limited liability
company, or such other individuals, designated by written notice to the
Administrative Agent from the Borrower, authorized to execute notices, reports
and other documents on behalf of such Loan Party required hereunder. The
Borrower may amend such list of individuals from time to time by giving written
notice of such amendment to the Administrative Agent. Bail-In Action means the
exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. Bail-In Legislation means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. Base Rate shall mean, for any day, a fluctuating per annum rate of
interest equal to the highest of (i) the Overnight Bank Funding Rate, plus 0.5%,
(ii) the Prime Rate, or (iii) the Daily LIBOR Rate, plus 100 basis points
(1.0%). Any change in the Base Rate (or any component thereof) shall take effect
at the opening of business on the day such change occurs. Base Rate Option shall
mean the option of the Borrower to have Loans bear interest at the rate and
under the terms set forth in Section 4.1.1(i) [Base Rate Option]. 2



--------------------------------------------------------------------------------



 
[creditagreement2018pncge011.jpg]
Beneficial Owner shall mean each of the following: (a) each individual, if any,
who, directly or indirectly, owns 25% or more of such Borrower’s equity
interests; and (b) a single individual with significant responsibility to
control, manage, or direct the Borrower. Benefit Plan shall mean any of (a) an
"employee benefit plan" (as defined in ERISA) that is subject to Title I of
ERISA, (b) a "plan" as defined in Section 4975 of the Code or (c) any Person
whose assets include (for purposes of ERISA Section 3(42) or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
"employee benefit plan" or "plan". Borrower shall have the meaning specified in
the introductory paragraph. Borrowing Date shall mean, with respect to any Loan,
the date for the making thereof or the renewal or conversion thereof at or to
the same or a different Interest Rate Option, which shall be a Business Day.
Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and (ii)
all Loans to which a Base Rate Option applies shall constitute one Borrowing
Tranche. Business Day shall mean any day other than a Saturday or Sunday or a
legal holiday on which commercial banks are authorized or required to be closed
for business in Pittsburgh, Pennsylvania and if the applicable Business Day
relates to any Loan to which the LIBOR Rate Option applies, such day must also
be a day on which dealings are carried on in the London interbank market.
Business Material Adverse Effect shall have the meaning specified in the
Acquisition Agreement. Capital Stock shall mean any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation) and any and all warrants, rights or options to purchase any of
the foregoing. Cash Management Agreements shall have the meaning specified in
Section 2.6.6 [Swing Loans Under Cash Management Agreements]. Casualty Event
shall mean an event that gives rise to the receipt by any of the Loan Parties or
their Subsidiaries of any property or casualty insurance proceeds or
condemnation awards in respect of any personal or real property. CEA shall mean
the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from time to time,
and any successor statute. Certificate of Beneficial Ownership shall mean a
certificate in form and substance acceptable to the Administrative Agent (as
amended or modified by Administrative Agent from 3



--------------------------------------------------------------------------------



 
[creditagreement2018pncge012.jpg]
time to time in its sole discretion) certifying, among other things, the
Beneficial Owner of the Borrower. CFTC shall mean the Commodity Futures Trading
Commission. Change in Law shall mean the occurrence, after the date of this
Agreement, of any of the following: (i) the adoption or taking effect of any
Law, (ii) any change in any Law or in the administration, interpretation,
implementation or application thereof by any Official Body or (iii) the making
or issuance of any request, rule, guideline or directive (whether or not having
the force of Law) by any Official Body; provided that notwithstanding anything
herein to the contrary, (a) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines, interpretations
or directives thereunder or issued in connection therewith (whether or not
having the force of Law) and (b) all requests, rules, regulations, guidelines,
interpretations or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of Law), in each case pursuant to Basel III,
shall in each case be deemed to be a Change in Law regardless of the date
enacted, adopted, issued, promulgated or implemented. Change of Control shall
mean (i) any "person" or "group" (as such terms are used in Section 13(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")), shall have
acquired "beneficial ownership" (as defined in Rule 13(d)-3 under the Exchange
Act), directly or indirectly, of more than 30% of the Capital Stock of the
Borrower, or (ii) the board of directors of the Borrower shall cease to consist
of a majority of Continuing Directors. CIP Regulations shall have the meaning
specified in Section 10.11 [No Reliance on Administrative Agent's Customer
Identification Program]. Closing Date shall mean the Business Day on which the
first Loan shall be made, which shall be October 15, 2018. Closing Date
Compliance Certificate shall have the meaning specified in Section 7.1.1(vi)
[Deliveries]. Code shall mean the Internal Revenue Code of 1986, as the same may
be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect. Commitment shall mean as to any Lender, its Revolving Credit
Commitment and, in the case of PNC, its Swing Loan Commitment, and Commitments
shall mean the aggregate of the Revolving Credit Commitments and Swing Loan
Commitment of all of the Lenders. Commitment Fee shall have the meaning
specified in Section 2.3 [Commitment Fees]. Compliance Authority shall mean each
and all of (a) U.S. Treasury Department/Office of Foreign Assets Control, (b)
U.S. Treasury Department/Financial Crimes 4



--------------------------------------------------------------------------------



 
[creditagreement2018pncge013.jpg]
Enforcement Network, (c) U.S. State Department/Directorate of Defense Trade
Controls, (d) U.S. Commerce Department/Bureau of Industry and Security, (e) U.S.
Internal Revenue Service, (f) U.S. Justice Department and (g) U.S. Securities
and Exchange Commission. Compliance Certificate shall have the meaning specified
in Section 8.3.3 [Certificate of the Borrower]. Connection Income Taxes shall
mean Other Connection Taxes that are imposed on or measured by net income
(however denominated) or that are franchise Taxes or branch profits Taxes.
Consideration shall mean with respect to any Permitted Acquisition, the
aggregate of (i) the cash paid by any of the Loan Parties, directly or
indirectly, to the seller in connection therewith and (ii) the Indebtedness
incurred or assumed by any of the Loan Parties, whether in favor of the seller
or otherwise and whether fixed or contingent. Consolidated EBITDA shall mean,
for any period of determination, (i) the sum of net income, depreciation,
amortization, other non-cash charges to net income, interest expense, income tax
expense, unusual and non-recurring losses, charges or expenses (including in
connection with this Agreement and the Acquisition which are expensed and not
capitalized in an amount not to exceed $7,500,000) and extraordinary losses,
minus (ii) non-cash credits to net income and extraordinary gains, in each case
of the Borrower and its Subsidiaries for such period determined and consolidated
in accordance with GAAP, provided, however that for the purposes of this
definition, if at any time during such period, (1) the Borrower or any of its
Subsidiaries purchases or acquires all or substantially all of the ownership
interests of another Person, or purchases or acquires (in one transaction or a
series of transactions) assets of another Person that constitute a business unit
or all or a substantial part of the business of, such Person (each, an
"Acquisition"), Consolidated EBITDA shall be calculated after giving pro forma
effect thereto as if such Acquisition occurred on the first day of such period
and after giving pro forma effect to any adjustments (including, without
limitation, operating and expense reductions) as would be permitted to be
reflected in pro forma financial information complying with the requirements of
Article 11 of Regulation S-X under the Securities Act of 1933, as amended (and
the interpretations of the SEC thereunder) and (2) the Borrower or any of its
Subsidiaries disposes of a Subsidiary or assets that constitute a business unit
or all or a substantial part of the business of a Subsidiary of the Borrower,
Consolidated EBITDA shall be calculated in accordance with GAAP as if such
disposition had been consummated at the beginning of such period. Consolidated
Interest Coverage Ratio shall mean, for any period, the ratio of Consolidated
EBITDA to Consolidated Interest Expense for such period. Consolidated Interest
Expense shall mean, for any period, total cash interest expense (including the
interest component of capitalized leases) of the Borrower and its Subsidiaries
for such period determined on a consolidated basis in accordance with GAAP. For
purposes of the foregoing, gross interest expense shall be determined after
giving effect to any net payments received or paid by the Borrower or its
Subsidiaries under interest rate protection agreements, the effect of which is
required to be reflected in the Borrower's income statement under "Interest
Expense". 5



--------------------------------------------------------------------------------



 
[creditagreement2018pncge014.jpg]
Consolidated Leverage Ratio shall mean, for any date of determination, the ratio
of Consolidated Total Indebtedness as of such date to Consolidated EBITDA for
the most recent period of four (4) fiscal quarters then ended. Consolidated
Total Assets shall mean the total assets of the Borrower and its Subsidiaries,
as determined and consolidated in accordance with GAAP, as shown on the most
recent balance sheet of the Borrower delivered pursuant to Section 8.3.1
[Quarterly Financial Statements] or Section 8.3.2 [Annual Financial Statements];
provided that for purposes of determining compliance of a transaction with any
restriction set forth in Section 8.2 [Negative Covenants] that is based on a
specified percentage of Consolidated Total Assets, compliance of such
transaction with the applicable restriction shall be determined solely with
reference to Consolidated Total Assets as determined in this definition as of
the date of such transaction. Consolidated Total Indebtedness shall mean, for
any date of determination, the consolidated Indebtedness as of such day;
provided, however that Consolidated Total Indebtedness shall exclude net
obligations under a Hedge Agreement (inclusive of any mark to market adjustment
not requiring any actual cash payment or settlement). Covered Entity shall mean
(a) the Borrower, each of Borrower's Subsidiaries, all Guarantors and all
pledgors of collateral (if any), and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise. Continuing Directors shall mean the directors of the Borrower on the
Closing Date and each other director, if, in each case, such other director's
nomination for election to the board of directors of the Borrower is recommended
by at least a majority of the then Continuing Directors. Daily LIBOR Rate shall
mean, for any day, the rate per annum determined by the Administrative Agent by
dividing (x) the Published Rate by (y) a number equal to 1.00 minus the LIBOR
Reserve Percentage on such day. Notwithstanding the foregoing, if the Daily
LIBOR Rate as determined above would be less than zero (0.00), such rate shall
be deemed to be zero (0.00) for purposes of this Agreement. Debtor Relief Laws
shall mean the Bankruptcy Code of the United States, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the 6



--------------------------------------------------------------------------------



 
[creditagreement2018pncge015.jpg]
Administrative Agent, the Issuing Lender, PNC (as the Swing Loan Lender) or any
Lender any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of such Lender's good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or the Administrative Agent in writing, or has made a public statement
to the effect, that it does not intend or expect to comply with any of its
funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender's good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within two Business Days after request by the
Administrative Agent or the Borrower, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swing Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent's or the Borrower's receipt of such certification in form
and substance satisfactory to the Administrative Agent or the Borrower, as the
case may be, (d) has become the subject of a Bankruptcy Event or (e) has failed
at any time to comply with the provisions of Section 5.3 [Sharing of Payments by
Lenders] with respect to purchasing participations from the other Lenders,
whereby such Lender's share of any payment received, whether by setoff or
otherwise, is in excess of its Ratable Share of such payments due and payable to
all of the Lenders. As used in this definition and in Section 2.11 [Defaulting
Lenders], the term "Bankruptcy Event" means, with respect to any Person, such
Person or such Person's direct or indirect parent company becoming the subject
of a bankruptcy or insolvency proceeding, or having had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person or such
Person's direct or indirect parent company by an Official Body or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Official Body or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person. Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money
of the United States of America. Domestic Subsidiary shall mean any Subsidiary
that is organized under the Laws of the United States, any state thereof or the
District of Columbia. Drawing Date shall have the meaning specified in Section
2.9.3 [Disbursements, Reimbursement]. 7



--------------------------------------------------------------------------------



 
[creditagreement2018pncge016.jpg]
Eastern Time shall mean standard time in the fifth time zone west of Greenwich,
reckoned at the 75th meridian, used in the eastern United States. EEA Financial
Institution means (a) any credit institution or investment firm established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent. EEA Member Country means
any of the member states of the European Union, Iceland, Liechtenstein, and
Norway. EEA Resolution Authority means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. Effective Date shall mean the date indicated in a
document or agreement to be the date on which such document or agreement becomes
effective, or, if there is no such indication, the date of execution of such
document or agreement. Eligible Contract Participant shall mean an "eligible
contract participant" as defined in the CEA and regulations thereunder.
Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party). Environmental Laws shall mean all applicable
federal, state, local, tribal, territorial and foreign Laws (including common
law), constitutions, statutes, treaties, regulations, rules, ordinances and
codes and any consent decrees, settlement agreements, judgments, orders,
directives, policies or programs issued by or entered into with an Official Body
pertaining or relating to: (i) pollution or pollution control; (ii) protection
of human health from exposure to regulated substances; (iii) protection of the
environment and/or natural resources; (iv) employee safety in the workplace; (v)
the presence, use, management, generation, manufacture, processing, extraction,
treatment, recycling, refining, reclamation, labeling, packaging, sale,
transport, storage, collection, distribution, disposal or release or threat of
release of regulated substances; (vi) the presence of contamination; (vii) the
protection of endangered or threatened species; and (viii) the protection of
environmentally sensitive areas. ERISA shall mean the Employee Retirement Income
Security Act of 1974, as the same may be amended or supplemented from time to
time, and any successor statute of similar import, and the rules and regulations
thereunder, as from time to time in effect. 8



--------------------------------------------------------------------------------



 
[creditagreement2018pncge017.jpg]
ERISA Event shall mean (a) with respect to a Pension Plan, a reportable event
under Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (b) a withdrawal by Borrower or any member of the ERISA Group from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower or any member
of the ERISA Group from a Multiemployer Plan, notification that a Multiemployer
Plan is in reorganization, or occurrence of an event described in Section
4041A(a) of ERISA that results in the termination of a Multiemployer Plan; (d)
the filing of a notice of intent to terminate a Pension Plan, the treatment of a
Pension Plan amendment as a termination under Section 4041(e) of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan; (e) an
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon Borrower
or any member of the ERISA Group. ERISA Group shall mean, at any time, the
Borrower and all members of a controlled group of corporations and all trades or
businesses (whether or not incorporated) under common control and all other
entities which, together with the Borrower, are treated as a single employer
under Section 414 of the Code or Section 4001(b)(1) of ERISA. Event of Default
shall mean any of the events described in Section 9.1 [Events of Default] and
referred to therein as an "Event of Default." Exchange Act shall have the
meaning assigned to that term in the definition of Change of Control. Excluded
Hedge Liability or Liabilities shall mean, with respect to each Loan Party, each
of its Swap Obligations if, and only to the extent that, all or any portion of
this Agreement or any other Loan Document that relates to such Swap Obligation
is or becomes illegal under the CEA, or any rule, regulation or order of the
CFTC, solely by virtue of such Loan Party's failure to qualify as an Eligible
Contract Participant on the Eligibility Date for such Swap. Notwithstanding
anything to the contrary contained in the foregoing or in any other provision of
this Agreement or any other Loan Document, the foregoing is subject to the
following provisos: (a) if a Swap Obligation arises under a master agreement
governing more than one Swap, this definition shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guaranty or
security interest is or becomes illegal under the CEA, or any rule, regulations
or order of the CFTC, solely as a result of the failure by such Loan Party for
any reason to qualify as an Eligible Contract Participant on the Eligibility
Date for such Swap, and (b) if there is more than one Loan Party executing this
Agreement or the other Loan Documents and a Swap Obligation would be an Excluded
Hedge Liability with respect to one or more of such Persons, but not all of
them, the definition of Excluded Hedge Liability or Liabilities with respect to
each such Person shall only be deemed applicable to (i) the particular Swap
Obligations that constitute Excluded Hedge Liabilities with respect to such
Person, and (ii) the particular Person with respect to which such Swap
Obligations constitute Excluded Hedge Liabilities. 9



--------------------------------------------------------------------------------



 
[creditagreement2018pncge018.jpg]
Excluded Subsidiaries shall mean (i) Immaterial Subsidiaries, (ii) any Foreign
Subsidiary of the Borrower, (iii) any direct or indirect Subsidiary of a Foreign
Subsidiary, if such Foreign Subsidiary is a "controlled foreign corporation"
within the meaning of Section 957(a) of the Code (a, "CFC") and (iv) any direct
or indirect Subsidiary that is treated as a disregarded entity or as a
partnership for United States Federal income tax purposes and substantially all
of whose assets consist directly or indirectly of Equity Interests and/or
Indebtedness of one or more Foreign Subsidiaries that are CFCs. The Excluded
Subsidiaries are not required to join this Agreement as Guarantors. Excluded
Taxes shall mean any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(i) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (a) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient's failure to comply with Section
5.9.7 [Status of Lenders], and (iv) any U.S. federal withholding Taxes imposed
under FATCA. (except to the extent imposed due to the failure of the Borrower to
provide documentation or information to the IRS. Executive Order No. 13224 shall
mean the Executive Order No. 13224 on Terrorist Financing, effective September
24, 2001, as the same has been, or shall hereafter be, renewed, extended,
amended or replaced. Existing Letters of Credit shall mean the letters of credit
set forth on Schedule 1.1(E). Expiration Date shall mean, with respect to the
Revolving Credit Commitments, October 15, 2023. FATCA shall mean Sections 1471
through 1474 of the Code, as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code. Federal Funds Effective Rate for any day shall mean the
rate per annum (based on a year of 360 days and actual days elapsed and rounded
upward to the nearest 1/100 of 1%) announced by the NYFRB (or any successor) on
such day as being the weighted average of the 10



--------------------------------------------------------------------------------



 
[creditagreement2018pncge019.jpg]
rates on overnight federal funds transactions arranged by federal funds brokers
on the previous trading day, as computed and announced by such Federal Reserve
Bank (or any successor) in substantially the same manner as such Federal Reserve
Bank computes and announces the weighted average it refers to as the "Federal
Funds Effective Rate" as of the date of this Agreement; provided, if such
Federal Reserve Bank (or its successor) does not announce such rate on any day,
the "Federal Funds Effective Rate" for such day shall be the Federal Funds
Effective Rate for the last day on which such rate was announced. Financial
Service Product shall mean agreements or other arrangements to provide any of
the following products or services to any of the Loan Parties and their
Subsidiaries: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH transactions or (f) cash management,
including controlled disbursement, accounts or services. Foreign Currency Hedge
shall mean any foreign exchange transaction, including spot and forward foreign
currency purchases and sales, listed or over-the-counter options on foreign
currencies, non-deliverable forwards and options, foreign currency swap
agreements, currency exchange rate price hedging arrangements, and any other
similar transaction providing for the purchase of one currency in exchange for
the sale of another currency. Foreign Currency Hedge Liabilities shall have the
meaning assigned in the definition of Lender Provided Foreign Currency Hedge.
Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. Foreign Subsidiary shall mean
any direct or indirect Subsidiary which is not a Domestic Subsidiary. GAAP shall
mean generally accepted accounting principles as are in effect from time to
time, subject to the provisions of Section 1.3 [Accounting Principles; Changes
in GAAP], and applied on a consistent basis both as to classification of items
and amounts. Guarantor shall mean each Person which joins this Agreement as a
Guarantor after the date hereof, provided, in no event shall a Guarantor be an
Excluded Subsidiary. Guarantor Joinder shall mean a joinder by a Person as a
Guarantor under the Loan Documents in form and substance reasonably satisfactory
to the Administrative Agent. Guaranty of any Person shall mean any obligation of
such Person guaranteeing or in effect guaranteeing any liability or obligation
of any other Person in any manner, whether directly or indirectly, including any
agreement to indemnify or hold harmless any other Person, any performance bond
or other suretyship arrangement and any other form of assurance against loss,
except endorsement of negotiable or other instruments for deposit or collection
in the ordinary course of business. 11



--------------------------------------------------------------------------------



 
[creditagreement2018pncge020.jpg]
Guaranty Agreement shall mean a Continuing Agreement of Guaranty and Suretyship
in form and substance reasonably satisfactory to the Administrative Agent
executed and delivered by each of the Guarantors to the Administrative Agent for
the benefit of the Lenders. Hedge Agreements shall mean foreign exchange
agreements, currency swap agreements, interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor agreements or similar hedging
agreements entered into by the Loan Parties or their Subsidiaries in the
ordinary course of business and not for speculative purposes. Hedge Liabilities
shall mean collectively, the Foreign Currency Hedge Liabilities and the Interest
Rate Hedge Liabilities. ICC shall have the meaning specified in Section 11.11.1
[Governing Law]. Immaterial Subsidiaries shall mean (i) Subsidiaries listed on
Schedule 1.1(S) and (ii) any Subsidiary that does not, as of the last day of the
most recently completed fiscal quarter of the Borrower, (A) have assets with a
value in excess of 5.0% of the Consolidated Total Assets of the Borrower and its
Subsidiaries; provided that if the aggregate assets then owned by all
Subsidiaries of the Borrower that would otherwise constitute Immaterial
Subsidiaries shall have a value in excess of 10.0% of the Consolidated Total
Assets of the Borrower and its Subsidiaries as of the last day of such fiscal
quarter, the Borrower shall redesignate one or more of such Subsidiaries to not
be Immaterial Subsidiaries within ten (10) Business Days after delivery of the
Compliance Certificate for such fiscal quarter such that only those such
Subsidiaries as shall then have aggregate assets of less than 10.0% of the
Consolidated Total Assets of the Borrower and its Subsidiaries shall constitute
Immaterial Subsidiaries, or (B) represent more than 5.0% of the Consolidated
EBITDA of the Borrower and its Subsidiaries; provided that if the aggregate
amount of Consolidated EBITDA represented by all Subsidiaries of the Borrower
that would otherwise constitute Immaterial Subsidiaries shall have a value in
excess of 10.0% of Consolidated EBITDA of the Borrower and its Subsidiaries as
of the last day of such fiscal quarter, the Borrower shall redesignate one or
more of such Subsidiaries to not be Immaterial Subsidiaries within ten (10)
Business Days after delivery of the Compliance Certificate for such fiscal
quarter such that only those such Subsidiaries as shall represent aggregate
Consolidated EBITDA of less than 10.0% of the Consolidated EBITDA of the
Borrower and its Subsidiaries shall constitute Immaterial Subsidiaries.
Incremental Facility Amendment shall have the meaning assigned to that term in
Section 2.10 [Additional Commitment]. Incremental Facility Closing Date shall
have the meaning assigned to that term in Section 2.10 [Additional Commitment].
Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any 12



--------------------------------------------------------------------------------



 
[creditagreement2018pncge021.jpg]
letter of credit or Hedge Agreement: (A) in the case of a Hedge Agreement that
has been closed out, in an amount equal to the termination value thereof and (B)
in the case of a Hedge Agreement that has not been closed out, in an amount
equal to the mark to market value thereof determined on the basis of readily
available quotations provided by any recognized dealer in such Hedge Agreements,
(iv) any other transaction (including forward sale or purchase agreements,
capitalized leases and conditional sales agreements) having the commercial
effect of a borrowing of money entered into by such Person to finance its
operations or capital requirements (but not including to the extent not more
than thirty (30) days past due (x) trade payables and accrued expenses incurred
in the ordinary course of business which are not represented by a promissory
note or other evidence of indebtedness and (y) earn-out obligations and purchase
price adjustments), or (v) any Guaranty of Indebtedness for borrowed money.
Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes. Indemnitee shall have the meaning
specified in Section 11.3.2 [Indemnification by the Loan Parties]. Information
shall mean all information received from the Loan Parties or any of their
Subsidiaries relating to the Loan Parties or any of such Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries. Insolvency Proceeding shall mean, with respect to any Person, (a)
a case, action or proceeding with respect to such Person (i) before any court or
any other Official Body under any bankruptcy, insolvency, reorganization or
other similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person's
creditors generally or any substantial portion of its creditors; undertaken
under any Law. Interest Period shall mean the period of time selected by the
Borrower in connection with (and to apply to) any election permitted hereunder
by the Borrower to have Revolving Credit Loans bear interest under the LIBOR
Rate Option. Subject to the last sentence of this definition, such period shall
be one, two, three or six Months. Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the Borrowing
Date if the Borrower is requesting new Loans, or (ii) the date of renewal of or
conversion to the LIBOR Rate Option if the Borrower is renewing or converting to
the LIBOR Rate Option applicable to outstanding Loans. Notwithstanding the
second sentence hereof: (A) any Interest Period which would otherwise end on a
date which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and (B)
the 13



--------------------------------------------------------------------------------



 
[creditagreement2018pncge022.jpg]
Borrower shall not select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Expiration Date. Interest Rate
Hedge shall mean an interest rate exchange, collar, cap, swap, floor, adjustable
strike cap, adjustable strike corridor, cross-currency swap or similar
agreements entered into by any Loan Party in order to provide protection to, or
minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness. Interest Rate Hedge Liabilities shall have
the meaning assigned in the definition of Lender Provided Interest Rate Hedge.
Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.
Investment shall mean, as to any Person, any direct or indirect acquisition or
investment, loan or capital contribution by such Person, whether by means of (a)
the purchase or other acquisition of Capital Stock of another Person, (b) a
loan, advance or capital contribution to, Guaranty or assumption of debt of, or
purchase or other acquisition of any other debt or interest in, another Person,
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit or all
or a substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment less an amount equal to the aggregate repayments, interest, returns,
profits, distributions, proceeds, fees and similar amounts actually received in
cash or Permitted Investments (or actually converted into cash or Permitted
Investments) by the Borrower or any of its Subsidiaries with respect to such
Investment; provided that such amount shall not exceed the original amount of
such Investment. IRS shall mean the United States Internal Revenue Service.
ISP98 shall have the meaning specified in Section 11.11.1 [Governing Law].
Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder, and any other Lender that Borrower, Administrative Agent
and such other Lender may agree may from time to time issue Letters of Credit
hereunder. Joint Venture shall mean a corporation, partnership, limited
liability company or other entity in which any Person other than the Loan
Parties and their Subsidiaries holds, directly or indirectly, an equity
interest. Law shall mean any law(s) (including common law), constitution,
statute, treaty, regulation, rule, ordinance, opinion, issued guidance, release,
ruling, order, executive order, injunction, writ, decree, bond, judgment,
authorization or approval, lien or award of or any settlement arrangement by
agreement, consent or otherwise with any Official Body, foreign or domestic.
Lender Provided Foreign Currency Hedge shall mean a Foreign Currency Hedge which
is provided by any Lender or its Affiliate at the time such Foreign Currency
Hedge is entered into and that: (a) is documented in a standard International
Swaps and Derivatives 14



--------------------------------------------------------------------------------



 
[creditagreement2018pncge023.jpg]
Association Master Agreement or another reasonable and customary manner, (b)
provides for the method of calculating the reimbursable amount of the provider's
credit exposure in a reasonable and customary manner, (c) is entered into for
hedging (rather than speculative) purposes, and (d) such Lender or such
Affiliate promptly notifies the Administrative Agent of the same. The
liabilities owing to the provider of any Lender Provided Foreign Currency Hedge
(the "Foreign Currency Hedge Liabilities") by any Loan Party that is party to
such Lender Provided Foreign Currency Hedge shall, for purposes of this
Agreement and all other Loan Documents be "Obligations" of such Person and of
each other Loan Party, be guaranteed obligations under the Guaranty Agreement
and otherwise treated as Obligations for purposes of the other Loan Documents,
except to the extent constituting Excluded Hedge Liabilities of such Person.
Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate at the time such Interest Rate Hedge is
entered into and that: (a) is documented in a standard International Swaps and
Derivatives Association Master Agreement, or another reasonable and customary
manner, (b) provides for the method of calculating the reimbursable amount of
the provider's credit exposure in a reasonable and customary manner, (c) is
entered into for hedging (rather than speculative) purposes, and (d) such Lender
or such Affiliate promptly notifies the Administrative Agent of the same. The
liabilities owing to the provider of any Lender Provided Interest Rate Hedge
(the "Interest Rate Hedge Liabilities") by any Loan Party that is party to such
Lender Provided Interest Rate Hedge shall, for purposes of this Agreement and
all other Loan Documents be "Obligations" of such Person and of each other Loan
Party, be guaranteed obligations under any Guaranty Agreement and otherwise
treated as Obligations for purposes of the other Loan Documents, except to the
extent constituting Excluded Hedge Liabilities of such Person. Lenders shall
mean the financial institutions named on Schedule 1.1(B) and their respective
successors and assigns as permitted hereunder, each of which is referred to
herein as a Lender. Letter of Credit shall have the meaning specified in Section
2.9.1 [Issuance of Letters of Credit]. Letter of Credit Borrowing shall have the
meaning specified in Section 2.9.3 [Disbursements, Reimbursement]. Letter of
Credit Fee shall have the meaning specified in Section 2.9.2 [Letter of Credit
Fees]. Letter of Credit Obligation shall mean, as of any date of determination,
the aggregate amount available to be drawn under all outstanding Letters of
Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate amount available to be drawn shall
currently give effect to any such future increase) plus the aggregate amount of
Reimbursement Obligations and Letter of Credit Borrowings on such date. Letter
of Credit Sublimit shall have the meaning specified in Section 2.9.1 [Issuance
of Letters of Credit]. 15



--------------------------------------------------------------------------------



 
[creditagreement2018pncge024.jpg]
LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent as
an authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an "Alternate Source"), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Reserve Percentage. Notwithstanding the foregoing, if the LIBOR Rate as
determined under any method above would be less than zero (0.00), such rate
shall be deemed to be zero (0.00) for purposes of this Agreement. The LIBOR Rate
shall be adjusted with respect to any Loan to which the LIBOR Rate Option
applies that is outstanding on the effective date of any change in the LIBOR
Reserve Percentage as of such effective date. The Administrative Agent shall
give prompt notice to the Borrower of the LIBOR Rate as determined or adjusted
in accordance herewith, which determination shall be conclusive absent manifest
error. LIBOR Rate Option shall mean the option of the Borrower to have Loans
bear interest at the rate and under the terms set forth in Section 4.1.1(ii)
[LIBOR Rate Option]. LIBOR Reserve Percentage shall mean as of any day the
maximum percentage in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
reserve requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
"Eurocurrency Liabilities"). LIBOR Termination Date shall have the meaning
specified in Section 4.4.4 [Successor LIBOR Rate Index]. Lien shall mean any
mortgage, deed of trust, pledge, lien, security interest, charge or other
encumbrance or security arrangement of any nature whatsoever, whether
voluntarily or involuntarily given, including any conditional sale or title
retention arrangement, and any assignment, deposit arrangement or lease intended
as, or having the effect of, security. Loan Documents shall mean this Agreement,
the Guaranty Agreement, the Notes, and any other instruments, certificates or
documents delivered in connection herewith or therewith. 16



--------------------------------------------------------------------------------



 
[creditagreement2018pncge025.jpg]
Loan Parties shall mean the Borrower and the Guarantors. Loan Request shall have
the meaning specified in Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests]. Loans shall mean collectively and Loan shall mean separately all
Revolving Credit Loans and Swing Loans, or any Revolving Credit Loan or Swing
Loan. Material Adverse Change shall mean any set of circumstances or events
which (a) has or could reasonably be expected to have any material adverse
effect whatsoever upon the validity or enforceability of this Agreement or any
other Loan Document, (b) is or could reasonably be expected to be material and
adverse to the business, properties, assets, financial condition or results of
operations of the Borrower and its Subsidiaries taken as a whole, (c) impairs
materially or could reasonably be expected to impair materially the ability of
the Loan Parties taken as a whole to duly and punctually pay or perform any of
the Obligations, or (d) impairs materially or could reasonably be expected to
impair materially the ability of the Administrative Agent or the Lenders, to the
extent permitted, to enforce their legal remedies pursuant to this Agreement or
any other Loan Document. Month, with respect to an Interest Period under the
LIBOR Rate Option, shall mean the interval between the days in consecutive
calendar months numerically corresponding to the first day of such Interest
Period. If any LIBOR Rate Interest Period begins on a day of a calendar month
for which there is no numerically corresponding day in the month in which such
Interest Period is to end, the final month of such Interest Period shall be
deemed to end on the last Business Day of such final month. Multiemployer Plan
shall mean any employee pension benefit plan which is a "multiemployer plan"
within the meaning of Section 4001(a)(3) of ERISA and to which the Borrower or
any member of the ERISA Group is then making or accruing an obligation to make
contributions or, within the preceding five plan years, has made or had an
obligation to make such contributions. Non-Consenting Lender shall have the
meaning specified in Section 11.1 [Modifications, Amendments or Waivers].
Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap. Notes shall mean collectively, and Note shall mean separately,
the promissory notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving
Credit Loans, and in the form of Exhibit 1.1(N)(2) evidencing the Swing Loan.
NYFRB shall mean the Federal Reserve Bank of New York. Obligation shall mean any
obligation or liability of any of the Loan Parties, howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due, under or in connection with (i)
this Agreement, the Notes, the Letters of Credit or any other Loan Document
whether to the Administrative 17



--------------------------------------------------------------------------------



 
[creditagreement2018pncge026.jpg]
Agent, any of the Lenders or their Affiliates or other Persons provided for
under such Loan Documents, (ii) any Lender Provided Interest Rate Hedge, (iii)
any Lender Provided Foreign Currency Hedge, or (iv) any Other Lender Provided
Financial Service Product. Notwithstanding anything to the contrary contained in
the foregoing, the Obligations shall not include any Excluded Hedge Liabilities.
Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing). Order shall have the meaning specified in Section 2.9.9 [Liability
for Acts and Omissions]. Other Connection Taxes shall mean, with respect to any
Recipient, Taxes imposed as a result of a present or former connection between
such Recipient (or an agent or affiliate thereof) and the jurisdiction imposing
such Tax (other than connections arising solely from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document). Other Lender
Provided Financial Service Product shall mean any Financial Service Product
provided by any Lender or Affiliate of a Lender. Other Taxes shall mean all
present or future stamp, court or documentary, intangible, recording, filing or
similar Taxes that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
5.6.2 [Replacement of a Lender]). Overnight Bank Funding Rate shall mean, for
any day, the rate comprised of both overnight federal funds and overnight
Eurocurrency borrowings by U.S.-managed banking offices of depository
institutions, as such composite rate shall be determined by the NYFRB, as set
forth on its public website from time to time, and as published on the next
succeeding Business Day as the overnight bank funding rate by the NYFRB (or by
such other recognized electronic source (such as Bloomberg) selected by the
Administrative Agent for the purpose of displaying such rate); provided, that if
such day is not a Business Day, the Overnight Bank Funding Rate for such day
shall be such rate on the immediately preceding Business Day; provided, further,
that if such rate shall at any time, for any reason, no longer exist, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination 18



--------------------------------------------------------------------------------



 
[creditagreement2018pncge027.jpg]
shall be conclusive absent manifest error). If the Overnight Bank Funding Rate
determined as above would be less than zero, then such rate shall be deemed to
be zero. The rate of interest charged shall be adjusted as of each Business Day
based on changes in the Overnight Bank Funding Rate without notice to the
Borrower. Participant has the meaning specified in Section 11.8.4
[Participations]. Participant Register shall have the meaning specified in
Section 11.8.4 [Participations]. Participation Advance shall have the meaning
specified in Section 2.9.3 [Disbursements, Reimbursement]. Payment Date shall
mean the last Business Day of each December, March, June and September after the
date hereof commencing on December 31, 2018 and on the Expiration Date, or upon
acceleration of the Notes. Payment In Full and Paid in Full shall mean the
payment in full in cash of the Loans and other Obligations hereunder (other than
contingent obligations as to which no claim has been asserted and Obligations
under Lender Provided Interest Rate Hedges, Lender Provided Foreign Currency
Hedges and Other Lender Provided Financial Services Products), termination of
the Commitments and expiration or termination of all Letters of Credit (unless
the Letter of Credit Obligations related thereto have been cash collateralized
or back-stopped by a letter of credit reasonably satisfactory to the
Administrative Agent and the applicable Issuing Lender). PBGC shall mean the
Pension Benefit Guaranty Corporation established pursuant to Subtitle A of Title
IV of ERISA or any successor. Pension Plan shall mean at any time an "employee
pension benefit plan" (as such term is defined in Section 3(2) of ERISA)
(including a "multiple employer plan" as described in Sections 4063 and 4064 of
ERISA, but not a Multiemployer Plan) which is covered by Title IV of ERISA or is
subject to the minimum funding standards under Section 412 or Section 430 of the
Code and either (i) is sponsored, maintained or contributed to by any member of
the ERISA Group for employees of any member of the ERISA Group or (ii) has at
any time within the preceding five years been sponsored, maintained or
contributed to by any entity which was at such time a member of the ERISA Group
for employees of any entity which was at such time a member of the ERISA Group,
or in the case of a "multiple employer" or other plan described in Section
4064(a) of ERISA, has made contributions at any time during the immediately
preceding five plan years. Permitted Acquisition shall have the meaning assigned
to such term in Section 8.2.4 [Loans and Investments]. Permitted Investments
shall mean: (i) direct obligations of the United States of America or any agency
or instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in thirty-six (36) months or less from the
date of acquisition; 19



--------------------------------------------------------------------------------



 
[creditagreement2018pncge028.jpg]
(ii) commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor's or P-1 by Moody's Investors Service, Inc. on the date of
acquisition; (iii) demand deposits, time deposits or certificates of deposit
maturing within seven (7) years in commercial banks whose obligations are rated
A-1, A or the equivalent or better by Standard & Poor's on the date of
acquisition; (iv) money market or mutual funds whose investments are limited to
those types of investments described in clauses (i), (ii) or (iii) above; (v)
long term investments consisting of investments described in the Borrower's
written investment policy; and (vi) investments made under the Cash Management
Agreements or under cash management agreements with any other Lenders. Permitted
Liens shall mean: (i) Liens for taxes, assessments, or similar charges, incurred
in the ordinary course of business and which are not yet due and payable; (ii)
Pledges or deposits made in the ordinary course of business to secure payment of
workmen's compensation, or to participate in any fund in connection with
workmen's compensation, unemployment insurance, old-age pensions or other social
security programs; (iii) Liens of mechanics, materialmen, warehousemen,
carriers, or other like Liens, securing obligations incurred in the ordinary
course of business that are not yet due and payable and Liens of landlords
securing obligations to pay lease payments that are not yet due and payable or
in default; (iv) Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business; (v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use; (vi) Liens,
security interests and mortgages in favor of the Administrative Agent for the
benefit of the Lenders and their Affiliates securing the Obligations (including
Lender Provided Interest Rate Hedges, Lender Provided Foreign Currency Hedges,
and Other Lender Provided Financial Services Products); 20



--------------------------------------------------------------------------------



 
[creditagreement2018pncge029.jpg]
(vii) Any Lien existing on the date of this Agreement and described on Schedule
1.1(P), provided that the principal amount secured thereby is not hereafter
increased, and no additional assets become subject to such Lien; (viii) Purchase
Money Security Interests and capitalized leases; provided that (i) the aggregate
amount of loans and deferred payments secured by such Purchase Money Security
Interests and capitalized leases shall not exceed $20,000,000 in the aggregate
at any time outstanding (excluding for the purpose of this computation any loans
or deferred payments secured by Liens described on Schedule 1.1(P)), and (ii)
such Liens shall be limited to the assets acquired with such purchase money
financing or leased pursuant to such capital lease; (ix) Liens in favor of
deposit banks arising as a matter of Law or under customary general terms and
conditions encumbering deposits or other funds maintained with a financial
institution (including the right of set-off) and that are within the general
parameters customary in the banking industry or arising pursuant to the
financial institution's general terms and conditions; (x) Liens in an aggregate
amount outstanding at any time not to exceed the greater of $30,000,000 or two
percent (2%) of Consolidated Total Assets; (xi) Liens on any asset at the time
the Borrower or any of its Subsidiaries acquired such asset and Liens on the
assets of a Person existing at the time such Person was acquired by the Borrower
or any of its Subsidiaries, including any acquisition by means of a merger,
amalgamation or consolidation with or into the Borrower or any of its
Subsidiaries; subject to the condition that (a) any such Lien may not extend to
any other asset of the Borrower or any of its Subsidiaries; and (b) any such
Lien shall not have been created in contemplation of or in connection with the
transaction or series of transactions pursuant to which such asset or Person was
acquired by the Borrower or any of its Subsidiaries; (xii) Liens granted to
equipment manufacturers in the ordinary course of business on equipment; and
(xiii) The following, (A) if the validity or amount thereof is being contested
in good faith by appropriate and lawful proceedings diligently conducted so long
as levy and execution thereon have been stayed and continue to be stayed or (B)
if a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not, in the aggregate, materially
impair the ability of any Loan Party to perform its Obligations hereunder or
under the other Loan Documents: (1) claims or Liens for taxes, assessments or
charges due and payable and subject to interest or penalty, provided that the
applicable Loan Party maintains such reserves or other appropriate provisions as
shall be required by GAAP and pays all such taxes, assessments or charges
forthwith upon the commencement of proceedings to foreclose any such Lien; (2)
claims, Liens or encumbrances upon, and defects of title to, real or personal
property, including any attachment of personal or real property or other legal
process prior to adjudication of a dispute on the merits; 21



--------------------------------------------------------------------------------



 
[creditagreement2018pncge030.jpg]
(3) claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or (4) Liens resulting from final judgments or
orders described in Section 9.1.7 [Final Judgments or Orders]. Permitted
Refinancing shall mean, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended, (c) if
such Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms acceptable to the Administrative Agent, but in no
event less favorable to the Lenders than those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, and (d) such modification, refinancing, refunding, renewal or
extension is incurred solely by the Person who is the obligor of the
Indebtedness being modified, refinanced, refunded, renewed or extended. Person
shall mean any individual, corporation, partnership, limited liability company,
association, joint-stock company, trust, unincorporated organization, joint
venture, government or political subdivision or agency thereof, or any other
entity. PNC shall mean PNC Bank, National Association, its successors and
assigns. Potential Default shall mean any event or condition which with notice
or passage of time, or both, would constitute an Event of Default. Prime Rate
shall mean the interest rate per annum announced from time to time by the
Administrative Agent at its Principal Office as its then prime rate, which rate
may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced. Principal Office shall mean the main banking office of the
Administrative Agent in Pittsburgh, Pennsylvania. Published Rate shall mean the
rate of interest published each Business Day in The Wall Street Journal "Money
Rates" listing under the caption "London Interbank Offered Rates" for a one
month period (or, if no such rate is published therein for any reason, then the
Published Rate shall be the rate at which U.S. dollar deposits are offered by
leading banks in the London 22



--------------------------------------------------------------------------------



 
[creditagreement2018pncge031.jpg]
interbank deposit market for a one month period as published in another
publication selected by the Administrative Agent). Purchase Money Security
Interest shall mean Liens upon tangible personal property securing loans to any
Loan Party or Subsidiary of a Loan Party or deferred payments by such Loan Party
or Subsidiary for the purchase of such tangible personal property. Qualified ECP
Loan Party shall mean each Loan Party that on the Eligibility Date is (a) a
corporation, partnership, proprietorship, organization, trust, or other entity
other than a "commodity pool" as defined in Section 1a(10) of the CEA and CFTC
regulations thereunder that has total assets exceeding $10,000,000, or (b) an
Eligible Contract Participant that can cause another person to qualify as an
Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a "letter of
credit or keepwell, support, or other agreement" for purposes of Section
1a(18)(A)(v)(II) of the CEA. Ratable Share shall mean: (i) with respect to a
Lender's obligation to make Revolving Credit Loans, participate in Letters of
Credit and other Letter of Credit Obligations and Swing Loans, and receive
payments, interest, and fees related thereto, the proportion that such Lender's
Revolving Credit Commitment bears to the Revolving Credit Commitments of all of
the Lenders, provided however that if the Revolving Credit Commitments have
terminated or expired, the Ratable Shares for purposes of this clause shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. (ii) with respect to all other matters as to a
particular Lender, the percentage obtained by dividing (i) such Lender's
Revolving Credit Commitment, by (ii) the sum of the aggregate amount of the
Revolving Credit Commitments of all Lenders; provided however that if the
Revolving Credit Commitments have terminated or expired, the computation in this
clause shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments, and not on the current
amount of the Revolving Credit Commitments and provided further in the case of
Section 2.11 [Defaulting Lenders] when a Defaulting Lender shall exist, "Ratable
Share" shall mean the percentage of the aggregate Commitments (disregarding any
Defaulting Lender's Commitment) represented by such Lender's Commitment.
Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable. Reimbursement Obligation shall have the meaning
specified in Section 2.9.3 [Disbursements, Reimbursement]. Related Parties shall
mean, with respect to any Person, such Person's Affiliates and the partners,
directors, officers, employees, agents and advisors of such Person and of such
Person's Affiliates. Relief Proceeding shall mean any proceeding seeking a
decree or order for relief in respect of any Loan Party or Subsidiary of a Loan
Party in a voluntary or involuntary case 23



--------------------------------------------------------------------------------



 
[creditagreement2018pncge032.jpg]
under any applicable bankruptcy, insolvency, reorganization or other similar law
now or hereafter in effect, or for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator, conservator (or similar official) of
any Loan Party or Subsidiary of a Loan Party for any substantial part of its
property, or for the winding-up or liquidation of its affairs, or an assignment
for the benefit of its creditors. Reportable Compliance Event shall mean that
any Covered Entity becomes a Sanctioned Person, or is charged by indictment,
criminal complaint or similar charging instrument, arraigned, or custodially
detained in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or has knowledge of facts or circumstances to the effect
that it is reasonably likely that any aspect of its operations is in actual or
probable violation of any Anti-Terrorism Law. Required Lenders shall mean
Lenders (other than any Defaulting Lender) having more than 50% of the aggregate
amount of the Revolving Credit Commitments of the Lenders (excluding any
Defaulting Lender) or, after the termination of the Revolving Credit
Commitments, the outstanding Revolving Credit Loans and Ratable Share of Letter
of Credit Obligations of the Lenders (excluding any Defaulting Lender). Required
Share shall have the meaning assigned to such term in Section 5.11 [Settlement
Date Procedures]. Responsible Officer shall mean any Authorized Officer or any
other senior officer of a Loan Party, including the chief executive officer,
president, senior financial officer, vice president, treasurer, assistant
treasurer, comptroller or general counsel of any Loan Party. Revolving Credit
Commitment shall mean, as to any Lender at any time, the amount initially set
forth opposite its name on Schedule 1.1(B) in the column labeled "Amount of
Commitment for Revolving Credit Loans," as such Commitment is thereafter
assigned or modified and Revolving Credit Commitments shall mean the aggregate
Revolving Credit Commitments of all of the Lenders. Revolving Credit Loans shall
mean collectively and Revolving Credit Loan shall mean separately all Revolving
Credit Loans or any Revolving Credit Loan made by the Lenders or one of the
Lenders to the Borrower pursuant to Section 2.1 [Revolving Credit Commitments]
or Section 2.9.3 [Disbursements, Reimbursement]. Revolving Facility Usage shall
mean at any time the sum of the amount of the outstanding Revolving Credit
Loans, the outstanding Swing Loans, and the Letter of Credit Obligations.
Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law. Sanctioned Person shall mean any
individual person, group, regime, entity or thing listed or otherwise recognized
as a specially designated, prohibited, sanctioned or debarred person, group,
regime, entity or thing, or subject to any limitations or prohibitions
(including but 24



--------------------------------------------------------------------------------



 
[creditagreement2018pncge033.jpg]
not limited to the blocking of property or rejection of transactions), under any
Anti-Terrorism Law. Settlement Date shall mean the Business Day on which the
Administrative Agent elects to effect settlement pursuant Section 5.11
[Settlement Date Procedures]. Shares shall have the meaning assigned to that
term in Section 6.1.2 [Capitalization and Ownership]. Solvent shall mean, with
respect to any Person on any date of determination, taking into account any
right of reimbursement, contribution or similar right available to such Person
from other Persons, that on such date (i) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person's ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person's property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability. Specified Representations
shall mean the representations and warranties set forth in Sections 6.1.1(i)
(with respect to organizational existence only) and (iv), 6.1.4 [Validity and
Binding Effect], 6.1.8 [Margin Stock], 6.1.15 [Solvency] and Section 6.1.16
[Anti-Terrorism Laws]. Standard & Poor's shall mean Standard & Poor's Ratings
Services, a division of The McGraw-Hill Companies, Inc. Statements shall have
the meaning specified in Section 6.1.7(i) [Historical Statements]. Subsidiary of
any Person at any time shall mean any corporation, trust, partnership, limited
liability company or other business entity (i) of which more than 50% of the
outstanding voting securities or other interests normally entitled to vote for
the election of one or more directors, managers or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person's
Subsidiaries, or (ii) which is controlled or capable of being controlled by such
Person or one or more of such Person's Subsidiaries. Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower. 25



--------------------------------------------------------------------------------



 
[creditagreement2018pncge034.jpg]
Subsidiary Equity Interests shall have the meaning specified in Section 6.1.3
[Subsidiaries]. Swap shall mean any "swap" as defined in Section 1a(47) of the
CEA and regulations thereunder, other than (a) a swap entered into, or subject
to the rules of, a board of trade designated as a contract market under Section
5 of the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a). Swap Obligation shall mean any obligation to pay or perform under any
agreement, contract or transaction that constitutes a Swap which is also a
Lender Provided Interest Rate Hedge or a Lender Provided Foreign Currency Hedge.
Swing Loan Commitment shall mean PNC's commitment to make Swing Loans to the
Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $20,000,000. Swing Loan Lender shall mean PNC,
in its capacity as a lender of Swing Loans. Swing Loan Note shall mean the Swing
Loan Note of the Borrower in the form of Exhibit 1.1(N)(2) evidencing the Swing
Loans, together with all amendments, extensions, renewals, replacements,
refinancings or refundings thereof in whole or in part. Swing Loan Request shall
mean a request for Swing Loans made in accordance with Section 2.5.2 [Swing Loan
Requests] hereof. Swing Loans shall mean collectively and Swing Loan shall mean
separately all Swing Loans or any Swing Loan made by PNC to the Borrower
pursuant to Section 2.1.2 [Swing Loan Commitment] hereof. Taxes shall mean all
present or future taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or similar charges in the
nature of a tax imposed by any Official Body, including any interest, additions
to tax or penalties applicable thereto. UCP shall have the meaning specified in
Section 11.11.1 [Governing Law]. USA Patriot Act shall mean the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107- 56, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced. U.S. Person shall
mean any Person that is a "United States Person" as defined in Section
7701(a)(30) of the Code. U.S. Tax Compliance Certificate shall have the meaning
specified in Section 5.9.7 [Status of Lenders]. Withholding Agent shall mean any
Loan Party and the Administrative Agent. 26



--------------------------------------------------------------------------------



 
[creditagreement2018pncge035.jpg]
Write-Down and Conversion Powers means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write- down and conversion powers are described in the EU Bail-In
Legislation Schedule. 1.2 Construction. Unless the context of this Agreement
otherwise clearly requires, the following rules of construction shall apply to
this Agreement and each of the other Loan Documents: (i) references to the
plural include the singular, the plural, the part and the whole and the words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation"; (ii) the words "hereof," "herein," "hereunder,"
"hereto" and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person's successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, "from" means "from and including," "to"
means "to but excluding," and "through" means "through and including"; (vii) the
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (viii)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, (ix) the word "or" is not exclusive, and (x) unless otherwise
specified, all references herein to times of day shall constitute references to
Eastern Time. 1.3 Accounting Principles; Changes in GAAP. Except as otherwise
provided in this Agreement, all computations and determinations as to accounting
or financial matters and all financial statements to be delivered pursuant to
this Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 8.2 [Negative Covenants] (and all
defined terms used in the definition of any accounting term used in Section 8.2)
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing Statements referred to in Section 6.1.7(i) [Historical Statements].
Notwithstanding the foregoing, if the Borrower notifies the Administrative Agent
in writing that the Borrower wishes to amend any financial covenant in Section
8.2 of this Agreement, any related definition and/or the definition of the term
Consolidated Leverage Ratio for purposes of interest, Letter of Credit Fee and
Commitment Fee determinations to eliminate the effect of any change in GAAP
occurring after the Closing Date on the operation of such financial covenants
and/or interest, Letter of Credit Fee or Commitment Fee determinations (or if
the Administrative Agent notifies the Borrower in writing that the Required
Lenders wish to amend any financial covenant in Section 8.2, any related
definition and/or the definition of the term Consolidated Leverage Ratio for
purposes of interest, Letter of Credit Fee and Commitment Fee determinations to
eliminate the effect of any such change in GAAP), then the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratios
or requirements to preserve the original intent thereof in light of such 27



--------------------------------------------------------------------------------



 
[creditagreement2018pncge036.jpg]
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, the Loan Parties' compliance with such covenants and/or the
definition of the term Consolidated Leverage Ratio for purposes of interest,
Letter of Credit Fee and Commitment Fee determinations shall be determined on
the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenants or
definitions are amended in a manner satisfactory to the Borrower and the
Required Lenders, and the Loan Parties shall provide to the Administrative
Agent, when they deliver their financial statements pursuant to Section 8.3.1
[Quarterly Financial Statements] and 8.3.2 [Annual Financial Statements] of this
Agreement, such reconciliation statements as shall be reasonably requested by
the Administrative Agent. 2. REVOLVING CREDIT AND SWING LOAN FACILITIES 2.1
Revolving Credit Commitments. 2.1.1 Revolving Credit Loans. Subject to the terms
and conditions hereof and relying upon the representations and warranties herein
set forth, each Lender severally agrees to make Revolving Credit Loans to the
Borrower at any time or from time to time on or after the date hereof to the
Expiration Date; provided that after giving effect to each such Loan (i) the
aggregate amount of Revolving Credit Loans from such Lender shall not exceed
such Lender's Revolving Credit Commitment minus such Lender's Ratable Share of
the outstanding Swing Loans and Letter of Credit Obligations, and (ii) the
Revolving Facility Usage shall not exceed the aggregate Revolving Credit
Commitments of the Lenders. Within such limits of time and amount and subject to
the other provisions of this Agreement, the Borrower may borrow, repay and
reborrow pursuant to this Section 2.1. 2.1.2 Swing Loan Commitment. Subject to
the terms and conditions hereof and relying upon the representations and
warranties herein set forth, PNC shall make swing loans (the "Swing Loans") to
the Borrower at any time or from time to time after the date hereof to, but not
including, the Expiration Date, in an aggregate principal amount up to but not
in excess of $20,000,000, provided that after giving effect to each such Loan,
the Revolving Facility Usage shall not exceed the aggregate Revolving Credit
Commitments of the Lenders. Within such limits of time and amount and subject to
the other provisions of this Agreement, the Borrower may borrow, repay and
reborrow pursuant to this Section 2.1.2. 2.2 Nature of Lenders' Obligations with
Respect to Revolving Credit Loans. Each Lender shall be obligated to participate
in each request for Revolving Credit Loans pursuant to Section 2.5 [Revolving
Credit Loan Requests; Swing Loan Requests] in accordance with its Ratable Share.
The aggregate of each Lender's Revolving Credit Loans outstanding hereunder to
the Borrower at any time shall never exceed its Revolving Credit Commitment
minus its Ratable Share of the outstanding Swing Loans and Letter of Credit
Obligations. The obligations of each Lender hereunder are several. The failure
of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrower to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder. The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date. 28



--------------------------------------------------------------------------------



 
[creditagreement2018pncge037.jpg]
2.3 Commitment Fees. Accruing from the date hereof until the Expiration Date,
the Borrower agrees to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable commitment fee (the
"Commitment Fee") equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
multiplied by the average daily difference between the amount of (i) the
Revolving Credit Commitments and (ii) the Revolving Facility Usage (provided
however, that solely in connection with determining the share of each Lender in
the Commitment Fee, the Revolving Facility Usage with respect to the portion of
the Commitment Fee allocated to PNC shall include the full amount of the
outstanding Swing Loans, and with respect to the portion of the Commitment Fee
allocated by the Administrative Agent to all of the Lenders other than PNC, such
portion of the Commitment Fee shall be calculated (according to each such
Lender's Ratable Share) as if the Revolving Facility Usage excludes the
outstanding Swing Loans); provided, further, that any Commitment Fee accrued
with respect to the Revolving Credit Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender except to the extent that such Commitment Fee shall
otherwise have been due and payable by the Borrower prior to such time; and
provided further that no Commitment Fee shall accrue with respect to the
Revolving Credit Commitment of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender. Subject to the proviso in the directly preceding
sentence, all Commitment Fees shall be payable in arrears on each Payment Date.
2.4 Termination or Reduction of Revolving Credit Commitments. The Borrower shall
have the right, upon not less than three (3) Business Days' notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit Commitments
(ratably among the Lenders in proportion to their Ratable Shares); provided that
no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Revolving
Facility Usage would exceed the aggregate Revolving Credit Commitments of the
Lenders. Any such reduction shall be in an amount equal to $5,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect. Any such reduction or termination shall be
accompanied by prepayment of the Notes, together with outstanding Commitment
Fees, and the full amount of interest accrued on the principal sum to be prepaid
(and all amounts referred to in Section 5.10 [Indemnity] hereof) to the extent
necessary to cause the aggregate Revolving Facility Usage after giving effect to
such prepayments to be equal to or less than the Revolving Credit Commitments as
so reduced or terminated. Any notice to reduce the Revolving Credit Commitments
under this Section 2.4 shall be irrevocable. 2.5 Revolving Credit Loan Requests;
Swing Loan Requests. 2.5.1 Revolving Credit Loan Requests. Except as otherwise
provided herein, the Borrower may from time to time prior to the Expiration Date
request the Lenders to make Revolving Credit Loans, or renew or convert the
Interest Rate Option applicable to existing Revolving Credit Loans pursuant to
Section 4.2 [Interest Periods], by delivering to the Administrative Agent, not
later than 10:00 a.m., (i) three (3) Business Days prior to the proposed
Borrowing Date with respect to the making of Revolving Credit Loans to which the
LIBOR Rate 29



--------------------------------------------------------------------------------



 
[creditagreement2018pncge038.jpg]
Option applies or the conversion to or the renewal of the LIBOR Rate Option for
any Loans; and (ii) the same Business Day of the proposed Borrowing Date with
respect to the making of a Revolving Credit Loan to which the Base Rate Option
applies or the last day of the preceding Interest Period with respect to the
conversion to the Base Rate Option for any Loan, of a duly completed request
therefor substantially in the form of Exhibit 2.5.1 or a request by telephone
promptly confirmed in writing by letter, facsimile, electronic mail or telex in
such form (each, a "Loan Request"), it being understood that the Administrative
Agent may rely on the authority of any individual making such a telephonic
request without the necessity of receipt of such written confirmation. Each Loan
Request shall be irrevocable and shall specify (i) the proposed Borrowing Date;
(ii) the aggregate amount of the proposed Loans comprising each Borrowing
Tranche, and, if applicable, the Interest Period, which amounts shall be in (x)
integral multiples of $500,000 and not less than $1,000,000 for each Borrowing
Tranche under the LIBOR Rate Option, and (y) integral multiples of $500,000 and
not less than $1,000,000 for each Borrowing Tranche under the Base Rate Option.
2.5.2 Swing Loan Requests. Except as otherwise provided herein, the Borrower may
from time to time prior to the Expiration Date request the Swing Loan Lender to
make Swing Loans by delivery to the Swing Loan Lender not later than 12:00 noon
on the proposed Borrowing Date of a duly completed request therefor
substantially in the form of Exhibit 2.5.2 hereto or a request by telephone
promptly confirmed in writing by letter, facsimile, electronic mail or telex
(each, a "Swing Loan Request"), it being understood that the Administrative
Agent may rely on the authority of any individual making such a telephonic
request without the necessity of receipt of such written confirmation. Each
Swing Loan Request shall be irrevocable and shall specify the proposed Borrowing
Date and the principal amount of such Swing Loan, which shall be not less than
$100,000. 2.6 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans. 2.6.1 Making Revolving Credit Loans. The Administrative Agent
shall, promptly after receipt by it of a Loan Request pursuant to Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests], notify the Lenders of its
receipt of such Loan Request specifying the information provided by the Borrower
and the apportionment among the Lenders of the requested Revolving Credit Loans
as determined by the Administrative Agent in accordance with Section 2.2 [Nature
of Lenders' Obligations with Respect to Revolving Credit Loans]. Each Lender
shall remit the principal amount of each Revolving Credit Loan to the
Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the Lenders have made funds available
to it for such purpose and subject to Section 7.2 [Each Loan or Letter of
Credit], fund such Revolving Credit Loans to the Borrower in U.S. Dollars and
immediately available funds at the Principal Office prior to 2:00 p.m., on the
applicable Borrowing Date; provided that if any Lender fails to remit such funds
to the Administrative Agent in a timely manner, the Administrative Agent may
elect in its sole discretion to fund with its own funds, the Revolving Credit
Loans of such Lender on such Borrowing Date, and such Lender shall be subject to
the repayment obligation in Section 2.6.2 [Presumptions by the Administrative
Agent]. 30



--------------------------------------------------------------------------------



 
[creditagreement2018pncge039.jpg]
2.6.2 Presumptions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed time of any Loan
that such Lender will not make available to the Administrative Agent such
Lender's share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.6.1 [Making Revolving Credit Loans] and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Loans under the Base Rate Option. If such Lender
pays its share of the applicable Loan to the Administrative Agent, then the
amount so paid shall constitute such Lender's Loan. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent. 2.6.3
Making Swing Loans. So long as PNC elects to make Swing Loans, PNC shall, after
receipt by it of a Swing Loan Request pursuant to Section 2.5.2, [Swing Loan
Requests] fund such Swing Loan to the Borrower in U.S. Dollars and immediately
available funds at the Principal Office prior to 4:00 p.m. on the Borrowing
Date. 2.6.4 Repayment of Revolving Credit Loans. The Borrower shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date. 2.6.5 Borrowings to Repay Swing Loans. PNC may, at its option,
exercisable at any time for any reason whatsoever, demand repayment of the Swing
Loans, and each Lender shall make a Revolving Credit Loan in an amount equal to
such Lender's Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations. Revolving Credit Loans made pursuant to the preceding
sentence shall bear interest at the Base Rate Option and shall be deemed to have
been properly requested in accordance with Section 2.5.1 [Revolving Credit Loan
Requests] without regard to any of the requirements of that provision. PNC shall
provide notice to the Lenders (which may be telephonic or written notice by
letter, facsimile or telex) that such Revolving Credit Loans are to be made
under this Section 2.6.5 and of the apportionment among the Lenders, and the
Lenders shall be unconditionally obligated to fund such Revolving Credit Loans
(whether or not the conditions specified in Section 2.5.1 [Revolving Credit Loan
Requests] are then satisfied) by the time PNC so requests, which shall not be
earlier than 3:00 p.m. on the Business Day next after the date the Lenders
receive such notice from PNC. 2.6.6 Swing Loans Under Cash Management
Agreements. In addition to making Swing Loans pursuant to the foregoing
provisions of Section 2.6.3 [Making Swing Loans], without the requirement for a
specific request from the Borrower pursuant to 31



--------------------------------------------------------------------------------



 
[creditagreement2018pncge040.jpg]
Section 2.5.2 [Swing Loan Requests], PNC as the Swing Loan Lender may make Swing
Loans to the Borrower in accordance with the provisions of the agreements
between the Borrower and such Swing Loan Lender relating to the Borrower's
deposit, sweep and other accounts at such Swing Loan Lender and related
arrangements and agreements regarding the management and investment of the
Borrower's cash assets as in effect from time to time (the "Cash Management
Agreements") to the extent of the daily aggregate net negative balance in the
Borrower's accounts which are subject to the provisions of the Cash Management
Agreements. Swing Loans made pursuant to this Section 2.6.6 in accordance with
the provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.2 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.5.2 [Swing Loan Requests], (iii) be payable by the Borrower,
both as to principal and interest, at the rates and times set forth in the Cash
Management Agreements (but in no event later than the Expiration Date), (iv) not
be made at any time after such Swing Loan Lender has received written notice of
the occurrence of an Event of Default and so long as such shall continue to
exist, or, unless consented to by the Required Lenders, a Potential Default and
so long as such shall continue to exist, (v) if not repaid by the Borrower in
accordance with the provisions of the Cash Management Agreements, be subject to
each Lender's obligation pursuant to Section 2.6.5 [Borrowings to Repay Swing
Loans], and (vi) except as provided in the foregoing subsections (i) through
(v), be subject to all of the terms and conditions of this Article 2. 2.7 Notes.
At the request of any Lender, the Obligation of the Borrower to repay the
aggregate unpaid principal amount of the Revolving Credit Loans and Swing Loans
made to it by such Lender, together with interest thereon, shall be evidenced by
a revolving credit Note and a swing Note, dated the Closing Date payable to such
Lender (or its registered assigns) in a face amount equal to the Revolving
Credit Commitment or Swing Loan Commitment, as applicable, of such Lender. 2.8
Use of Proceeds. The proceeds of the Loans shall be used (i) to refinance
existing indebtedness for borrowed money; (ii) to make Permitted Acquisitions;
(iii) to fund ongoing working capital and capital expenditures, and for general
corporate purposes including the issuance of Letters of Credit; and (iv) to pay
fees and expenses in connection with this Agreement and Permitted Acquisitions.
2.9 Letter of Credit Subfacility. 2.9.1 Issuance of Letters of Credit. The
Borrower or any other Loan Party may at any time prior to the Expiration Date
request the issuance of a standby letter of credit (each a "Letter of Credit")
for its own account, the account of another Loan Party or for its own account or
the account of another Loan Party for the benefit of one of its Subsidiaries or
a Subsidiary of such Loan Party, or the amendment or extension of an existing
Letter of Credit, by delivering or transmitting electronically, or having such
other Loan Party deliver or transmit electronically to the Issuing Lender (with
a copy to the Administrative Agent) a completed application for letter of
credit, or request for such amendment or extension, as applicable, in such form
as the Issuing Lender may specify from time to time by no later than 10:00 a.m.
at least five (5) Business Days, or such shorter period as may be agreed to by
the Issuing Lender, in advance of the proposed date of issuance. The Borrower or
any other Loan Party shall authorize and 32



--------------------------------------------------------------------------------



 
[creditagreement2018pncge041.jpg]
direct the Issuing Lender to name the Borrower or any other Loan Party as the
"Applicant" or "Account Party" of each Letter of Credit. Promptly after receipt
of any letter of credit application, the Issuing Lender shall confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit application and if not, such
Issuing Lender will provide the Administrative Agent with a copy thereof. All
Existing Letters of Credit shall be deemed to be issued hereunder and shall
constitute Letters of Credit subject to the terms hereof. 2.9.1.1 Unless the
Issuing Lender has received notice from any Lender, the Administrative Agent or
any Loan Party, at least one day prior to the requested date of issuance,
amendment or extension of the applicable Letter of Credit, that one or more
applicable conditions in Section 7 [Conditions of Lending and Issuance of
Letters of Credit] is not satisfied, then, subject to the terms and conditions
hereof and in reliance on the agreements of the other Lenders set forth in this
Section 2.9, the Issuing Lender or any of the Issuing Lender's Affiliates will
issue the proposed Letter of Credit or agree to such amendment or extension,
provided that each Letter of Credit shall (A) have a maximum maturity of twelve
(12) months from the date of issuance, and (B) in no event expire later than one
Business Day prior to the Expiration Date and provided further that in no event
shall (i) the Letter of Credit Obligations exceed, at any one time, $20,000,000
(the "Letter of Credit Sublimit") or (ii) the Revolving Facility Usage exceed,
at any one time, the Revolving Credit Commitments. Each request by the Borrower
for the issuance, amendment or extension of a Letter of Credit shall be deemed
to be a representation by the Borrower that it shall be in compliance with the
preceding sentence and with Section 7 [Conditions of Lending and Issuance of
Letters of Credit] after giving effect to the requested issuance, amendment or
extension of such Letter of Credit. Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to the beneficiary thereof, the
applicable Issuing Lender will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. 2.9.1.2 Notwithstanding Section 2.9.1.1, the Issuing Lender shall not
be under any obligation to issue any Letter of Credit if (i) any order, judgment
or decree of any Official Body or arbitrator shall by its terms purport to
enjoin or restrain the Issuing Lender from issuing the Letter of Credit, or any
Law applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally. 2.9.2 Letter of Credit Fees. Subject to Section
2.11(iii), the Borrower shall pay (i) to the Administrative Agent for the
ratable account of the Lenders a fee (the "Letter of Credit Fee") equal to the
Applicable Letter of Credit Fee Rate on the daily amount available to be drawn
under each Letter of Credit, and (ii) to the Issuing Lender for its own account
a fronting fee equal to 0.125% per annum on the daily amount available to be
drawn under each 33



--------------------------------------------------------------------------------



 
[creditagreement2018pncge042.jpg]
Letter of Credit. All Letter of Credit Fees and fronting fees shall be computed
on the basis of a year of 360 days and actual days elapsed and shall be payable
quarterly in arrears on each Payment Date following issuance of each Letter of
Credit. The Borrower shall also pay to the Issuing Lender for the Issuing
Lender's sole account the Issuing Lender's then in effect customary fees and
administrative expenses payable with respect to the Letters of Credit as the
Issuing Lender may generally charge or incur from time to time in connection
with the issuance, maintenance, amendment (if any), assignment or transfer (if
any), negotiation, and administration of Letters of Credit. 2.9.3 Disbursements,
Reimbursement. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Lender a participation in such Letter of Credit and
each drawing thereunder in an amount equal to such Lender's Ratable Share of the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively. 2.9.3.1 In the event of any request for a drawing
under a Letter of Credit by the beneficiary or transferee thereof, the Issuing
Lender will promptly notify the Borrower and the Administrative Agent thereof.
Provided that it shall have received such notice, the Borrower shall reimburse
(such obligation to reimburse the Issuing Lender shall sometimes be referred to
as a "Reimbursement Obligation") the Issuing Lender prior to 12:00 noon on or
prior to the first Business Day following each date that an amount is paid by
the Issuing Lender under any Letter of Credit (each such date, a "Drawing Date")
by paying to the Administrative Agent for the account of the Issuing Lender an
amount equal to the amount so paid by the Issuing Lender. In the event the
Borrower fails to reimburse the Issuing Lender (through the Administrative
Agent) for the full amount of any drawing under any Letter of Credit by 12:00
noon on the first Business Day following the Drawing Date, the Administrative
Agent will promptly notify each Lender thereof, and the Borrower shall be deemed
to have requested that Revolving Credit Loans be made by the Lenders under the
Base Rate Option to be disbursed on the first Business Day following the Drawing
Date under such Letter of Credit, subject to the amount of the unutilized
portion of the Revolving Credit Commitment and subject to the conditions set
forth in Section 7.2 [Each Loan or Letter of Credit] other than any notice
requirements. Any notice given by the Administrative Agent or Issuing Lender
pursuant to this Section 2.9.3.1 may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice. 2.9.3.2 Each Lender
shall upon any notice pursuant to Section 2.9.3.1 make available to the
Administrative Agent for the account of the Issuing Lender an amount in
immediately available funds equal to its Ratable Share of the amount of the
drawing, whereupon the participating Lenders shall (subject to Section 2.9.3
[Disbursements; Reimbursement]) each be deemed to have made a Revolving Credit
Loan under the Base Rate Option to the Borrower in that amount. If any Lender so
notified fails to make available to the Administrative Agent for the account of
the Issuing Lender the amount of such Lender's Ratable Share of such amount by
no later than 2:00 p.m. on the first Business Day following the Drawing Date,
then interest shall accrue on such Lender's obligation to make such payment,
from the first Business Day following the Drawing Date to the date on which such
Lender makes such payment (i) at a rate per annum equal to the Federal Funds
Effective Rate during the first three 34



--------------------------------------------------------------------------------



 
[creditagreement2018pncge043.jpg]
(3) days following the first Business Day after the Drawing Date and (ii) at a
rate per annum equal to the rate applicable to Revolving Credit Loans under the
Base Rate Option on and after the fourth day following the first Business Day
after the Drawing Date. The Administrative Agent and the Issuing Lender will
promptly give notice (as described in Section 2.9.3.1 above) of the occurrence
of the Drawing Date, but failure of the Administrative Agent or the Issuing
Lender to give any such notice on the Drawing Date or in sufficient time to
enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.9.3.2 (provided, that any
Lender’s obligation under this Section 2.9.3.2 shall not commence until it
receives notice from the Administrative Agent in accordance with Section
2.9.3.1). 2.9.3.3 With respect to any unreimbursed drawing that is not converted
into Revolving Credit Loans under the Base Rate Option to the Borrower in whole
or in part as contemplated by Section 2.9.3.1, because of the Borrower's failure
to satisfy the conditions set forth in Section 7.2 [Each Loan or Letter of
Credit] other than any notice requirements, or for any other reason, the
Borrower shall be deemed to have incurred from the Issuing Lender a borrowing
(each a "Letter of Credit Borrowing") in the amount of such drawing. Such Letter
of Credit Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the rate per annum applicable to the Revolving Credit
Loans under the Base Rate Option. Each Lender's payment to the Administrative
Agent for the account of the Issuing Lender pursuant to Section
2.9.3[Disbursements, Reimbursement] shall be deemed to be a payment in respect
of its participation in such Letter of Credit Borrowing (each a "Participation
Advance") from such Lender in satisfaction of its participation obligation under
this Section 2.9.3. 2.9.4 Repayment of Participation Advances. 2.9.4.1 Upon (and
only upon) receipt by the Administrative Agent for the account of the Issuing
Lender of immediately available funds from the Borrower (i) in reimbursement of
any payment made by the Issuing Lender under the Letter of Credit with respect
to which any Lender has made a Participation Advance to the Administrative
Agent, or (ii) in payment of interest on such a payment made by the Issuing
Lender under such a Letter of Credit, the Administrative Agent on behalf of the
Issuing Lender will pay to each Lender, in the same funds as those received by
the Administrative Agent, the amount of such Lender's Ratable Share of such
funds, except the Administrative Agent shall retain for the account of the
Issuing Lender the amount of the Ratable Share of such funds of any Lender that
did not make a Participation Advance in respect of such payment by the Issuing
Lender. 2.9.4.2 If the Administrative Agent is required at any time to return to
any Loan Party, or to a trustee, receiver, liquidator, custodian, or any
official in any Insolvency Proceeding, any portion of any payment made by any
Loan Party to the Administrative Agent for the account of the Issuing Lender
pursuant to this Section in reimbursement of a payment made under any Letter of
Credit or interest or fees thereon, each Lender shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent for the
account of the Issuing Lender the amount of its Ratable Share of any amounts so
returned by the Administrative Agent plus interest thereon from the date such
demand is made to 35



--------------------------------------------------------------------------------



 
[creditagreement2018pncge044.jpg]
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time. 2.9.5 Documentation. Each Loan Party agrees to be bound by the
terms of the Issuing Lender's application and agreement for letters of credit
and the Issuing Lender's written regulations and customary practices relating to
letters of credit, though such interpretation may be different from such Loan
Party's own. In the event of a conflict between such application or agreement
and this Agreement, this Agreement shall govern. It is understood and agreed
that, except in the case of gross negligence or willful misconduct, the Issuing
Lender shall not be liable for any error, negligence and/or mistakes, whether of
omission or commission, in following any Loan Party's instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto. 2.9.6 Determinations to Honor Drawing Requests. In
determining whether to honor any request for drawing under any Letter of Credit
by the beneficiary thereof, the Issuing Lender shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit. 2.9.7 Nature of Participation
and Reimbursement Obligations. Each Lender's obligation in accordance with this
Agreement to make the Revolving Credit Loans or Participation Advances, as
contemplated by Section 2.9.3 [Disbursements, Reimbursement], as a result of a
drawing under a Letter of Credit, and the Obligations of the Borrower to
reimburse the Issuing Lender upon a draw under a Letter of Credit, shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Section 2.9 under all circumstances, including
the following circumstances: (i) any set-off, counterclaim, recoupment, defense
or other right which such Lender may have against the Issuing Lender or any of
its Affiliates, the Borrower or any other Person for any reason whatsoever, or
which any Loan Party may have against the Issuing Lender or any of its
Affiliates, any Lender or any other Person for any reason whatsoever; (ii) the
failure of any Loan Party or any other Person to comply, in connection with a
Letter of Credit Borrowing, with the conditions set forth in Sections 2.1
[Revolving Credit Commitments], 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests], 2.6 [Making Revolving Credit Loans and Swing Loans; Etc.] or 7.2
[Each Loan or Letter of Credit] or as otherwise set forth in this Agreement for
the making of a Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.9.3
[Disbursements, Reimbursement]; (iii) any lack of validity or enforceability of
any Letter of Credit; (iv) any claim of breach of warranty that might be made by
any Loan Party or any Lender against any beneficiary of a Letter of Credit, or
the existence of any claim, set-off, recoupment, counterclaim, crossclaim,
defense or other right which any Loan Party or 36



--------------------------------------------------------------------------------



 
[creditagreement2018pncge045.jpg]
any Lender may have at any time against a beneficiary, successor beneficiary any
transferee or assignee of any Letter of Credit or the proceeds thereof (or any
Persons for whom any such transferee may be acting), the Issuing Lender or its
Affiliates or any Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between any Loan Party or Subsidiaries of
a Loan Party and the beneficiary for which any Letter of Credit was procured);
(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof; (vi) payment by the Issuing Lender
or any of its Affiliates under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit; (vii) the solvency of, or any acts or omissions
by, any beneficiary of any Letter of Credit, or any other Person having a role
in any transaction or obligation relating to a Letter of Credit, or the
existence, nature, quality, quantity, condition, value or other characteristic
of any property or services relating to a Letter of Credit; (viii) any failure
by the Issuing Lender or any of its Affiliates to issue any Letter of Credit in
the form requested by any Loan Party, unless the Issuing Lender has received
written notice from such Loan Party of such failure within three Business Days
after the Issuing Lender shall have furnished such Loan Party and the
Administrative Agent a copy of such Letter of Credit and such error is material
and no drawing has been made thereon prior to receipt of such notice; (ix) any
adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of any Loan Party or Subsidiaries of a
Loan Party; (x) any breach of this Agreement or any other Loan Document by any
party thereto; (xi) the occurrence or continuance of an Insolvency Proceeding
with respect to any Loan Party; (xii) the fact that an Event of Default or a
Potential Default shall have occurred and be continuing; (xiii) the fact that
the Expiration Date shall have passed or this Agreement or the Commitments
hereunder shall have been terminated; and (xiv) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing. 37



--------------------------------------------------------------------------------



 
[creditagreement2018pncge046.jpg]
2.9.8 Indemnity. The Borrower hereby agrees to protect, indemnify, pay and save
harmless the Issuing Lender and any of its Affiliates that has issued a Letter
of Credit from and against any and all claims, demands, liabilities, damages,
penalties, interest, judgments, losses, costs, charges and expenses (including
reasonable fees, expenses and disbursements of counsel) which the Issuing Lender
or any of its Affiliates may incur or be subject to as a consequence, direct or
indirect, of the issuance of any Letter of Credit, other than as a result of the
gross negligence or willful misconduct of the Issuing Lender as determined by a
final non- appealable judgment of a court of competent jurisdiction. This
Section 2.9.8 [Indemnity] shall not apply to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. 2.9.9
Liability for Acts and Omissions. As between any Loan Party and the Issuing
Lender, or the Issuing Lender's Affiliates, such Loan Party assumes all risks of
the acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Lender shall not be responsible for any of the
following, including any losses or damages to any Loan Party or other Person or
property relating therefrom: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if the Issuing Lender or its Affiliates
shall have been notified thereof); (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) the failure of the beneficiary of any such Letter of Credit, or
any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Loan Party against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among any Loan Party
and any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Lender or its Affiliates, as
applicable, including any act or omission of any Official Body, and none of the
above shall affect or impair, or prevent the vesting of, any of the Issuing
Lender's or its Affiliates rights or powers hereunder. Nothing in the preceding
sentence shall relieve the Issuing Lender from liability for the Issuing
Lender's gross negligence or willful misconduct in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall the Issuing Lender or its Affiliates be liable to any Loan Party for
any indirect, consequential, incidental, punitive, exemplary or special damages
or expenses (including attorneys' fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit. Without
limiting the generality of the foregoing, the Issuing Lender and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant 38



--------------------------------------------------------------------------------



 
[creditagreement2018pncge047.jpg]
for a Letter of Credit, (ii) may honor any presentation if the documents
presented appear on their face substantially to comply with the terms and
conditions of the relevant Letter of Credit; (iii) may honor a previously
dishonored presentation under a Letter of Credit, whether such dishonor was
pursuant to a court order, to settle or compromise any claim of wrongful
dishonor, or otherwise, and shall be entitled to reimbursement to the same
extent as if such presentation had initially been honored, together with any
interest paid by the Issuing Lender or its Affiliate; (iv) may honor any drawing
that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on the Issuing Lender or its Affiliate in any way related to any
order issued at the applicant's request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each an "Order")
and honor any drawing in connection with any Letter of Credit that is the
subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit. In furtherance and extension and not in limitation
of the specific provisions set forth above, any action taken or omitted by the
Issuing Lender or its Affiliates under or in connection with the Letters of
Credit issued by it or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not put the Issuing Lender or its
Affiliates under any resulting liability to the Borrower or any Lender. 2.9.10
Issuing Lender Reporting Requirements. Each Issuing Lender shall, on the first
Business Day of each month, provide to Administrative Agent and Borrower a
schedule of the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request. 2.9.11 Letters of Credit Issued for
other Loan Parties. Notwithstanding that a Letter of Credit issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, a Loan Party other than the Borrower or any Subsidiary of the Borrower, the
Borrower shall be obligated to reimburse the Issuing Lender hereunder for any
and all drawings under such Letter of Credit. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of other Loan Parties and
Subsidiaries of the Borrower inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
other Loan Parties and such other Subsidiaries. 2.10 Additional Commitment. (i)
Subject to the terms and conditions set forth herein, the Borrower may at any
time or from time to time during the term of this Agreement, request to add one
or more additional revolving credit commitments (each, an "Additional
Commitment") provided that (a) immediately prior to and after giving effect to
such Additional Commitment (and the 39



--------------------------------------------------------------------------------



 
[creditagreement2018pncge048.jpg]
making of any loans pursuant thereto), (i) no Event of Default or Potential
Default has occurred or is continuing or shall result therefrom and (ii) the
Loan Parties shall be in pro forma compliance (including giving pro forma effect
to such Additional Commitment and the making of any loans pursuant thereto) with
the covenant contained in Section 8.2.14 [Maximum Consolidated Leverage Ratio],
(b) the Borrower shall deliver to the Administrative Agent prior to the closing
of such Additional Commitment a Compliance Certificate as of the date of the
closing of such Additional Commitment, such Compliance Certificate to give
effect to such Additional Commitment to be obtained pursuant to this Section
2.10, (c) any Additional Commitment shall rank pari passu in right of payment
and right of security in respect of the collateral (if any) with the Revolving
Credit Loans, and (d) the Additional Commitments shall be in a minimum amount of
$25,000,000 and shall not exceed in the aggregate for all Additional Commitments
$100,000,000. Any additional bank, financial institution, existing Lender or
other Person that elects to extend commitments to provide the Additional
Commitment shall be reasonably satisfactory to the Borrower and, to the extent
the Administrative Agent’s consent would be required under Section 11.8
[Successors and Assigns] for an assignment of Revolving Credit Commitments, as
applicable, the Administrative Agent (any such bank, financial institution,
existing Lender or other Person is an "Additional Lender") and shall become a
Lender under this Agreement pursuant to an amendment (the "Incremental Facility
Amendment") to this Agreement, giving effect to the modifications permitted by
this Section 2.10, and, as appropriate, the other Loan Documents, executed by
the Loan Parties, each Additional Lender, if any, and the Administrative Agent.
Commitments in respect of the Additional Commitment shall become Commitments
under this Agreement after giving effect to such Incremental Facility Amendment.
Subject to the provisions of Section 11.1 [Modifications, Amendments and
Waivers] requiring all Lender approval, the Incremental Facility Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be reasonably necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.10, and shall be, to the extent not consistent with
the then-existing Loan Documents, reasonably satisfactory to the Administrative
Agent. The effectiveness of any Incremental Facility Amendment shall be subject
to the satisfaction on the date thereof (the "Incremental Facility Closing
Date") of each of the applicable conditions (as reasonably determined by the
Administrative Agent) set forth in Sections 7.1.1(ii) and 7.2 [Conditions of
Lending and Issuance of Letters of Credit] (it being understood that all
references to the Closing Date in such Section 7.1.1(ii) [Conditions of Lending
and Issuance of Letters of Credit] shall be deemed to refer to the Incremental
Facility Closing Date and (y) with respect to any Additional Commitment to
finance a Permitted Acquisition, the conditions set forth in Sections 7.1.1(ii)
and 7.2 [Conditions of Lending and Issuance of Letters of Credit] may be waived
by the Lenders holding a majority in principal amount of the Additional
Commitment without the consent of any other Lender, provided that the accuracy
of the Specified Representations may not be waived without the consent of the
Required Lenders), and except as otherwise specified in the Incremental Facility
Amendment, the Administrative Agent shall have received legal opinions, board
resolutions and other closing documents and certificates reasonably requested by
the Administrative Agent and consistent with those delivered on the Closing Date
under Sections 7.1.1(ii) and 7.2 [Conditions of Lending and Issuance of Letters
of Credit]. The proceeds of the Additional Commitment may be used in accordance
with Section 2.8 [Use of Proceeds] but not for any purpose otherwise prohibited
40



--------------------------------------------------------------------------------



 
[creditagreement2018pncge049.jpg]
hereunder. Notwithstanding anything to the contrary in this Section 2.10, no
existing Lender shall be obligated to provide Additional Commitments. (ii)
Treatment of Outstanding Revolving Credit Loans and Letters of Credit. (a)
Repayment of Outstanding Loans. On the effective date of each Additional
Commitment, the Borrower shall either repay or be deemed to have repaid all
Revolving Credit Loans then outstanding (as required by the Administrative Agent
in its reasonable discretion) and borrowed new Revolving Credit Loans with a
Borrowing Date on such date so that each of the Lenders shall participate in any
Revolving Credit Loans made (or deemed made) on or after such date in accordance
with their respective Ratable Shares after giving effect to the increase in
Revolving Credit Commitments contemplated by this Section 2.10. (b) Outstanding
Letters of Credit. On the effective date of each Additional Commitment, each
existing Lender and any Additional Lender (i) will be deemed to have purchased a
participation in each then outstanding Letter of Credit equal to its Ratable
Share of such Letter of Credit and the participation of each other Lender in
such Letter of Credit shall be adjusted accordingly and (ii) will acquire (and
will pay to the Administrative Agent, for the account of each Lender, in
immediately available funds, an amount equal to) its Ratable Share of all
outstanding Participation Advances. 2.11 Defaulting Lenders. Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender: (i) fees shall cease to accrue on the unfunded portion of
the Commitment of such Defaulting Lender pursuant to Section 2.3 [Commitment
Fees]; (ii) the Commitment and outstanding Loans of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 11.1 [Modifications, Amendments or
Waivers]); provided, that this clause (ii) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;
(iii) if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then: (a) all or any
part of the outstanding Swing Loans and Letter of Credit Obligations of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Ratable Shares but only to the extent that (x)
the Revolving Facility Usage does not exceed the total of all non-Defaulting
Lenders' Revolving Credit Commitments, and (y) no Potential Default or Event of
Default has occurred and is continuing at such time; 41



--------------------------------------------------------------------------------



 
[creditagreement2018pncge050.jpg]
(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrower's obligations corresponding to such Defaulting Lender's Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding; (c) if the Borrower
cash collateralizes any portion of such Defaulting Lender's Letter of Credit
Obligations pursuant to clause (b) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.9.2 [Letter of
Credit Fees] with respect to such Defaulting Lender's Letter of Credit
Obligations during the period such Defaulting Lender's Letter of Credit
Obligations are cash collateralized; (d) if the Letter of Credit Obligations of
the non-Defaulting Lenders are reallocated pursuant to clause (a) above, then
the fees payable to the Lenders pursuant to Section 2.9.2 [Letter of Credit
Fees] shall be adjusted in accordance with such non- Defaulting Lenders' Ratable
Share; and (e) if all or any portion of such Defaulting Lender's Letter of
Credit Obligations are neither reallocated nor cash collateralized pursuant to
clause (a) or (b) above, then, without prejudice to any rights or remedies of
the Issuing Lender or any other Lender hereunder, all Letter of Credit Fees
payable under Section 2.9.2 [Letter of Credit Fees] with respect to such
Defaulting Lender's Letter of Credit Obligations shall be payable to the Issuing
Lender (and not to such Defaulting Lender) until and to the extent that such
Letter of Credit Obligations are reallocated and/or cash collateralized; and
(iv) so long as such Lender is a Defaulting Lender, PNC shall not be required to
fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend, increase or extend any Letter of Credit, unless the Issuing Lender is
satisfied that the related exposure and the Defaulting Lender's then outstanding
Letter of Credit Obligations will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.11(iii), and participating
interests in any newly made Swing Loan or any newly issued or increased Letter
of Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.11(iii)(a) (and such Defaulting Lender shall not participate
therein). If (i) a Bankruptcy Event with respect to a parent company of any
Lender shall occur following the date hereof and for so long as such event shall
continue, or (ii) PNC or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, PNC shall not be
required to fund any Swing Loan and the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless PNC or the Issuing Lender,
as the case may be, shall have entered into arrangements with the Borrower or
such Lender, satisfactory to PNC or the Issuing Lender, as the case may be, to
defease any risk to it in respect of such Lender hereunder. 42



--------------------------------------------------------------------------------



 
[creditagreement2018pncge051.jpg]
In the event that the Administrative Agent, the Borrower, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will promptly so notify the parties hereto, and the Ratable
Share of the Swing Loans and Letter of Credit Obligations of the Lenders shall
be readjusted to reflect the inclusion of such Lender's Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share. Thereafter, the applicable Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender. 3. [RESERVED] 4. INTEREST RATES 4.1 Interest Rate
Options. The Borrower shall pay interest in respect of the outstanding unpaid
principal amount of the Loans as selected by it from the Base Rate Option or
LIBOR Rate Option set forth below applicable to the Loans, it being understood
that, subject to the provisions of this Agreement, the Borrower may select
different Interest Rate Options and different Interest Periods to apply
simultaneously to the Loans comprising different Borrowing Tranches and may
convert to or renew one or more Interest Rate Options with respect to all or any
portion of the Loans comprising any Borrowing Tranche; provided that there shall
not be at any one time outstanding more than eight (8) Borrowing Tranches in the
aggregate among all of the Loans and provided further that if an Event of
Default exists and is continuing, the Borrower may not request, convert to, or
renew the LIBOR Rate Option for any Loans. If at any time the designated rate
applicable to any Loan made by any Lender exceeds such Lender's highest lawful
rate, the rate of interest on such Lender's Loan shall be limited to such
Lender's highest lawful rate. 4.1.1 Interest Rate Options; Swing Line Interest
Rate. The Borrower shall have the right to select from the following Interest
Rate Options applicable to the Loans: (i) Base Rate Option: A fluctuating rate
per annum (computed on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed) equal to the Base Rate plus the Applicable Margin,
such interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate; or (ii) LIBOR Rate Option: A
rate per annum (computed on the basis of a year of 360 days and actual days
elapsed) equal to the LIBOR Rate as determined for each applicable Interest
Period plus the Applicable Margin. Subject to Section 4.3 [Interest After
Default], only the Base Rate Option shall apply to the Swing Loans. 43



--------------------------------------------------------------------------------



 
[creditagreement2018pncge052.jpg]
4.1.2 Rate Quotations. The Borrower may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made. 4.2 Interest Periods. At any time when the Borrower shall
select, convert to or renew a LIBOR Rate Option, the Borrower shall notify the
Administrative Agent thereof at least three (3) Business Days prior to the
effective date of such LIBOR Rate Option by delivering a Loan Request. The
notice shall specify an Interest Period during which such Interest Rate Option
shall apply. Notwithstanding the preceding sentence, the following provisions
shall apply to any selection of, renewal of, or conversion to a LIBOR Rate
Option: 4.2.1 Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under
the LIBOR Rate Option shall be in integral multiples of, and not less than, the
respective amounts set forth in Section 2.5.1 [Revolving Credit Loan Requests];
and 4.2.2 Renewals. In the case of the renewal of a LIBOR Rate Option at the end
of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day. 4.3 Interest After Default. To the extent permitted by
Law, upon the occurrence of an Event of Default and until such time such Event
of Default shall have been cured or waived, at the discretion of the
Administrative Agent or upon written demand by the Required Lenders to the
Administrative Agent, upon written notice to the Borrower: 4.3.1 Letter of
Credit Fees, Interest Rate. The Letter of Credit Fees and the rate of interest
for each Loan otherwise applicable pursuant to Section 2.9.2 [Letter of Credit
Fees] or Section 4.1 [Interest Rate Options], respectively, shall be increased
by 2.0% per annum; 4.3.2 Other Obligations. Each other Obligation hereunder if
not paid when due shall bear interest at a rate per annum equal to the sum of
the rate of interest applicable to Revolving Credit Loans under the Base Rate
Option plus an additional 2.0% per annum from the time such Obligation becomes
due and payable and until it is Paid In Full; and 4.3.3 Acknowledgment. The
Borrower acknowledges that the increase in rates referred to in this Section 4.3
reflects, among other things, the fact that such Loans or other amounts have
become a substantially greater risk given their default status and that the
Lenders are entitled to additional compensation for such risk; and all such
interest shall be payable by Borrower upon demand by Administrative Agent. 4.4
LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available.
4.4.1 Unascertainable. If on any date on which a LIBOR Rate would otherwise be
determined, the Administrative Agent shall have determined that: (i) adequate
and reasonable means do not exist for ascertaining such LIBOR Rate, or 44



--------------------------------------------------------------------------------



 
[creditagreement2018pncge053.jpg]
(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate, then the
Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent's and Lender's Rights]. 4.4.2 Illegality; Increased Costs;
Deposits Not Available. If at any time any Lender shall have determined that:
(i) the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or (ii) such LIBOR Rate Option will
not adequately and fairly reflect the cost to such Lender of the establishment
or maintenance of any such Loan, or (iii) after making all reasonable efforts,
deposits of the relevant amount in Dollars for the relevant Interest Period for
a Loan, or to banks generally, to which a LIBOR Rate Option applies,
respectively, are not available to such Lender with respect to such Loan, or to
banks generally, in the interbank eurodollar market, then the Administrative
Agent shall have the rights specified in Section 4.4.3 [Administrative Agent's
and Lender's Rights]. 4.4.3 Administrative Agent's and Lender's Rights. In the
case of any event specified in Section 4.4.1 [Unascertainable] above, the
Administrative Agent shall promptly so notify the Lenders and the Borrower
thereof, and in the case of an event specified in Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available] above, such Lender shall promptly so
notify the Administrative Agent and endorse a certificate to such notice as to
the specific circumstances of such notice, and the Administrative Agent shall
promptly send copies of such notice and certificate to the other Lenders and the
Borrower. Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the obligation of (A) the
Lenders, in the case of such notice given by the Administrative Agent, or (B)
such Lender, in the case of such notice given by such Lender, to allow the
Borrower to select, convert to or renew a LIBOR Rate Option shall be suspended
until the Administrative Agent shall have later notified the Borrower, or such
Lender shall have later notified the Administrative Agent, of the Administrative
Agent's or such Lender's, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. If at
any time the Administrative Agent makes a determination under Section 4.4.1
[Unascertainable] and the Borrower has previously notified the Administrative
Agent of its selection of, conversion to or renewal of a LIBOR Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If any Lender notifies
the Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrower shall, subject to the
Borrower's indemnification Obligations under Section 5.10 [Indemnity], as to any
Loan of the Lender to which a LIBOR Rate Option applies, on the date specified
in such notice either convert such 45



--------------------------------------------------------------------------------



 
[creditagreement2018pncge054.jpg]
Loan to the Base Rate Option otherwise available with respect to such Loan or
prepay such Loan in accordance with Section 5.6 [Voluntary Prepayments]. Absent
due notice from the Borrower of conversion or prepayment, such Loan shall
automatically be converted to the Base Rate Option otherwise available with
respect to such Loan upon such specified date. 4.4.4 Successor LIBOR Rate Index.
(i) If the Administrative Agent determines (which determination shall be final
and conclusive, absent manifest error) that either (a) (i) the circumstances set
forth in Section 4.1.1 have arisen and are unlikely to be temporary, or (ii) the
circumstances set forth in Section 4.1.1 have not arisen but the applicable
supervisor or administrator (if any) of the LIBOR Rate or an Official Body
having jurisdiction over the Administrative Agent has made a public statement
identifying the specific date after which the LIBOR Rate shall no longer be used
for determining interest rates for loans (either such date, a "LIBOR Termination
Date"), or (b) a rate other than the LIBOR Rate has become a widely recognized
benchmark rate for newly originated loans in Dollars in the U.S. market, then
the Administrative Agent may (in consultation with the Borrower) choose a
replacement index for the LIBOR Rate and make adjustments to applicable margins
and related amendments to this Agreement as referred to below such that, to the
extent practicable, the all-in interest rate based on the replacement index will
be substantially equivalent to the all-in LIBOR Rate-based interest rate in
effect prior to its replacement. (ii) The Administrative Agent and the Borrower
shall enter into an amendment to this Agreement to reflect the replacement
index, the adjusted margins and such other related amendments as may be
appropriate, in the discretion of the Administrative Agent, for the
implementation and administration of the replacement index-based rate. Upon
execution of the amendment between the Administrative Agent and the Borrower,
and notwithstanding anything to the contrary in this Agreement or the other Loan
Documents (including, without limitation, Section 11.1 [Modifications,
Amendments or Waivers], such amendment shall become effective without any
further action or consent of any other party to this Agreement at 5:00 p.m.
Eastern Time on the tenth (10th) Business Day after the date the amendment is
provided to the Lenders, unless the Administrative Agent receives, on or before
such tenth (10th) Business Day, a written notice from the Required Lenders
stating that such Lenders object to such amendment. (iii) Selection of the
replacement index, adjustments to the applicable margins, and amendments to this
Agreement (i) will be determined with due consideration to the then- current
market practices for determining and implementing a rate of interest for newly
originated loans in the United States and loans converted from a LIBOR
Rate-based rate to a replacement index-based rate, and (ii) may also reflect
adjustments to account for (x) the effects of the transition from the LIBOR Rate
to the replacement index and (y) yield- or risk-based differences between the
LIBOR Rate and the replacement index. (i) Until an amendment reflecting a new
replacement index in accordance with this Section 4.4.4 is effective, each
advance, conversion and renewal of a Loan under the LIBOR Rate Option will
continue to bear interest with reference to the LIBOR Rate; provided however,
that if the Administrative Agent determines (which determination shall be final
and 46



--------------------------------------------------------------------------------



 
[creditagreement2018pncge055.jpg]
conclusive, absent manifest error) that a LIBOR Termination Date has occurred,
then following the LIBOR Termination Date, all Loans as to which the LIBOR Rate
Option would otherwise apply shall automatically be converted to the Base Rate
Option until such time as an amendment reflecting a replacement index and
related matters as described above is implemented. (ii) Notwithstanding anything
to the contrary contained herein, if at any time the replacement index is less
than zero, at such times, such index shall be deemed to be zero for purposes of
this Agreement. 4.5 Selection of Interest Rate Options. If the Borrower fails to
select a new Interest Period to apply to any Borrowing Tranche of Loans under
the LIBOR Rate Option at the expiration of an existing Interest Period
applicable to such Borrowing Tranche in accordance with the provisions of
Section 4.2 [Interest Periods], the Borrower shall be deemed to have converted
such Borrowing Tranche to the Base Rate Option, as applicable to Revolving
Credit Loans commencing upon the last day of the existing Interest Period. 5.
PAYMENTS 5.1 Payments. All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees or other fees or
amounts due from the Borrower hereunder shall be payable prior to 11:00 a.m. on
the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of PNC with respect to the Swing Loans and
for the ratable accounts of the Lenders with respect to the Revolving Credit
Loans in U.S. Dollars and in immediately available funds, and the Administrative
Agent shall promptly distribute such amounts to the Lenders in immediately
available funds; provided that in the event payments are received by 11:00 a.m.
by the Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders interest at the Federal Funds
Effective Rate with respect to the amount of such payments for each day held by
the Administrative Agent and not distributed to the Lenders. The Administrative
Agent's and each Lender's statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement. 5.2 Pro Rata Treatment of Lenders. Each borrowing of Revolving
Credit Loans shall be allocated to each Lender according to its Ratable Share,
and each selection of, conversion to or renewal of any Interest Rate Option and
each payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees and Letter of Credit Fees (but excluding the Issuing Lender's
fronting fee) shall (except as otherwise may be provided with respect to a
Defaulting Lender and except as provided in Sections 4.4.3 [Administrative
Agent's and Lender's Rights] in the case of an event specified in Section 4.4
[LIBOR Rate Unascertainable; Etc.], 5.6.2 [Replacement of a Lender] or 5.8.1
[Increased Costs]) be payable ratably among the Lenders entitled to such payment
in accordance with the amount of principal, interest, Commitment Fees and Letter
of Credit Fees, as set forth in this Agreement. Notwithstanding 47



--------------------------------------------------------------------------------



 
[creditagreement2018pncge056.jpg]
any of the foregoing, each borrowing or payment or prepayment by the Borrower of
principal, interest, fees or other amounts from the Borrower with respect to
Swing Loans shall be made by or to PNC according to Section 2.6.5 [Borrowings to
Repay Swing Loans]. 5.3 Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff, counterclaim or banker's lien, by receipt of
voluntary payment, by realization upon security, or by any other non-pro rata
source, obtain payment in respect of any principal of or interest on any of its
Loans or other obligations hereunder resulting in such Lender's receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than the pro-rata share of
the amount such Lender is entitled thereto, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that: (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, together with interest or other amounts, if any, required by Law
(including court order) to be paid by the Lender or the holder making such
purchase; and (ii) the provisions of this Section 5.3 shall not be construed to
apply to (x) any payment made by the Loan Parties pursuant to and in accordance
with the express terms of the Loan Documents or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or Participation Advances to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section 5.3 shall apply). Each Loan Party consents to the foregoing and
agrees, to the extent it may effectively do so under applicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of each
Loan Party in the amount of such participation. 5.4 Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lender, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds 48



--------------------------------------------------------------------------------



 
[creditagreement2018pncge057.jpg]
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation. 5.5 Interest Payment
Dates. Interest on Loans to which the Base Rate Option applies shall be due and
payable in arrears on each Payment Date. Interest on Loans to which the LIBOR
Rate Option applies shall be due and payable on the last day of each Interest
Period for those Loans and, if such Interest Period is longer than three (3)
Months, also on the 90th day of such Interest Period. Interest on the principal
amount of each Loan or other monetary Obligation shall be due and payable on
demand after such principal amount or other monetary Obligation becomes due and
payable (whether on the stated Expiration Date, upon acceleration or otherwise).
5.6 Voluntary Prepayments. 5.6.1 Right to Prepay. The Borrower shall have the
right at its option from time to time to prepay the Loans in whole or part
without premium or penalty (except as provided in Section 5.6.2 [Replacement of
a Lender] below, in Section 5.8.1 [Increased Costs] and Section 5.10
[Indemnity]). Whenever the Borrower desires to prepay any part of the Loans, it
shall provide a prepayment notice to the Administrative Agent by 1:00 p.m. at
least one (1) Business Day prior to the date of prepayment of the Revolving
Credit Loans or no later than 1:00 p.m. on the date of prepayment of Swing
Loans, setting forth the following information: (i) the date, which shall be a
Business Day, on which the proposed prepayment is to be made; (ii) a statement
indicating the application of the prepayment between the Revolving Credit Loans
and Swing Loans; (iii) a statement indicating the application of the prepayment
between Loans to which the Base Rate Option applies and Loans to which the LIBOR
Rate Option applies; and (iv) the total principal amount of such prepayment,
which shall not be less than the lesser of (i) (ii) $100,000 for any Swing Loan
or (ii) $1,000,000 for any Revolving Credit Loan (or any lesser amount which
constitutes the remaining amount of such Loan). All prepayment notices shall be
irrevocable, provided that any prepayment notice may state that such notice is
conditioned upon the effectiveness of other credit facilities, indentures or
similar agreements or other transactions, in which case such notice may be
revoked by the Borrower if such condition is not satisfied. The principal amount
of the Loans for which a prepayment notice is given, together with interest on
such principal amount, shall be due and payable on the date specified in such
prepayment notice as the date on which the proposed prepayment is to be made.
Except as provided in Section 4.4.3 [Administrative Agent's and Lender's
Rights], if the Borrower prepays a Loan but fails to specify the applicable
Borrowing Tranche which the Borrower is prepaying, the prepayment shall be
applied first to Loans to which the Base Rate Option applies, then to Loans to
which the LIBOR Rate Option applies. 49



--------------------------------------------------------------------------------



 
[creditagreement2018pncge058.jpg]
Any prepayment hereunder shall be subject to the Borrower's Obligation to
indemnify the Lenders under Section 5.10 [Indemnity]. 5.6.2 Replacement of a
Lender. In the event any Lender (i) gives notice under Section 4.4 [LIBOR Rate
Unascertainable, Etc.], (ii) requests compensation under Section 5.8.1
[Increased Costs], or requires the Borrower to pay any Indemnified Taxes or
additional amount to any Lender or any Official Body for the account of any
Lender pursuant to Section 5.9 [Taxes], (iii) is a Defaulting Lender, (iv)
becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in Section
11.1 [Modifications, Amendments or Waivers], then in any such event the Borrower
may, at its sole expense, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.8 [Successors and Assigns]), all of its interests,
rights (other than existing rights to payments pursuant to Sections 5.8.1
[Increased Costs] or 5.9 [Taxes]) and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that: (i) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.8 [Successors and Assigns]; (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and Participation Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 5.10 [Indemnity]) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts); (iii) in the case of
any such assignment resulting from a claim for compensation under Section 5.8.1
[Increased Costs Generally] or payments required to be made pursuant to Section
5.9 [Taxes], such assignment will result in a reduction in such compensation or
payments thereafter; and (iv) such assignment does not conflict with applicable
Law. A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. 5.6.3 Designation of a Different Lending Office. If any Lender
requests compensation under Section 5.8.1 [Increased Costs], or the Borrower is
or will be required to pay any Indemnified Taxes or additional amounts to any
Lender or any Official Body for the account of any Lender pursuant to Section
5.9 [Taxes], then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.8.1 [Increased 50



--------------------------------------------------------------------------------



 
[creditagreement2018pncge059.jpg]
Costs] or Section 5.9 [Taxes], as the case may be, in the future, and (ii) would
not subject such Lender to any material unreimbursed cost or expense and would
not otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and out of pocket expenses incurred by any
Lender in connection with any such designation or assignment. 5.7 [Reserved].
5.8 Increased Costs. 5.8.1 Increased Costs Generally. If any Change in Law
shall: (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender; (ii) subject any Recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (ii) through (iv) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or (iii)
impose on any Lender, the Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; and
the result of any of the foregoing shall be to increase the cost to such Lender
or such other Recipient of making, converting to, continuing or maintaining any
Loan or of maintaining its obligation to make any such Loan, or to increase the
cost to such Lender, the Issuing Lender or such other Recipient of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Lender or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Issuing Lender or other Recipient, the
Borrower will pay to such Lender, the Issuing Lender or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered. 5.8.2 Capital Requirements. If any Lender or the Issuing
Lender determines that any Change in Law affecting such Lender or the Issuing
Lender or any lending office of such Lender or such Lender's or the Issuing
Lender's holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender's or
the Issuing Lender's capital or on the capital of such Lender's or the Issuing
Lender's holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Loans held by, such Lender, or the Letters of Credit issued by
the Issuing Lender, to a level below that which such Lender or the Issuing
Lender or such Lender's or the Issuing Lender's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
the 51



--------------------------------------------------------------------------------



 
[creditagreement2018pncge060.jpg]
Issuing Lender's policies and the policies of such Lender's or the Issuing
Lender's holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or the Issuing Lender, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such Lender's or the Issuing Lender's holding company for any
such reduction suffered. 5.8.3 Certificates for Reimbursement; Repayment of
Outstanding Loans; Borrowing of New Loans. A certificate of a Lender or the
Issuing Lender setting forth in reasonable detail the amount or amounts
necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in Sections 5.8.1 [Increased Costs
Generally] or 5.8.2 [Capital Requirements] and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof. 5.8.4 Delay in Requests.
Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Lender's right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender or the
Issuing Lender, as the case may be, notifies the Borrower in writing of the
Change in Law giving rise to such increased costs or reductions and of such
Lender's or the Issuing Lender's intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six (6) month period referred to above shall
be extended to include the period of retroactive effect thereof). 5.9 Taxes.
5.9.1 Issuing Lender. For purposes of this Section 5.9, the term "Lender"
includes the Issuing Lender and the term "applicable Law" includes FATCA. 5.9.2
Payments Free of Taxes. Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be without deduction or
withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made. 52



--------------------------------------------------------------------------------



 
[creditagreement2018pncge061.jpg]
5.9.3 Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Official Body in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes. 5.9.4 Indemnification by the Loan Parties. The Loan Parties shall
jointly and severally indemnify each Recipient, within ten (10) Business Days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.9 [Taxes]) payable or paid by such Recipient or required to
be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error. 5.9.5 Indemnification by the Lenders. Each
Lender shall severally indemnify the Administrative Agent, within ten (10)
Business Days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of any of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender's failure to comply with the provisions of Section
11.8.4 [Participations] relating to the maintenance of a Participant Register,
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.9.5 [Indemnification by the
Lenders]. 5.9.6 Evidence of Payments. As soon as practicable after any payment
of Taxes by any Loan Party to an Official Body pursuant to this Section 5.9
[Taxes], such Loan Party shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Official Body evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent. 5.9.7 Status of
Lenders. (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
53



--------------------------------------------------------------------------------



 
[creditagreement2018pncge062.jpg]
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. (ii) Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Borrower, (A) any Lender that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax; (B) any Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable: (i) in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the "interest" article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;
(ii) executed originals of IRS Form W-8ECI; (iii) in the case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit 5.9.7 (A) to the effect that such Foreign Lender is not (A) a "bank"
within the meaning of Section 881(c)(3)(A) of the Code, (B) a "10 percent
shareholder" of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y) executed
originals of IRS Form W-8BEN; or 54



--------------------------------------------------------------------------------



 
[creditagreement2018pncge063.jpg]
(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W- 8ECI, IRS Form W-8BEN,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7 (B)
or Exhibit 5.9.7(C), IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on
behalf of each such direct and indirect partner; (C) any Foreign Lender shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of any
other form prescribed by applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and (D) if a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed pursuant
to FATCA if such Lender were to fail to comply with the applicable reporting,
registration or other requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include all amendments made to FATCA after the date of
this Agreement. Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so. 5.9.8
Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 5.9 [Taxes] (including by the
payment of additional amounts pursuant to this Section 5.9 [Taxes]), it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section 5.9 [Taxes] with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Official Body with respect to such refund). Such
indemnifying party, upon the 55



--------------------------------------------------------------------------------



 
[creditagreement2018pncge064.jpg]
request of such indemnified party incurred in connection with obtaining such
refund, shall repay to such indemnified party the amount paid over pursuant to
this Section 5.9.8 [Treatment of Certain Refunds] (plus any penalties, interest
or other charges imposed by the relevant Official Body) in the event that such
indemnified party is required to repay such refund to such Official Body.
Notwithstanding anything to the contrary in this Section 5.9.8 [Treatment of
Certain Refunds]), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 5.9.8 [Treatment of
Certain Refunds] the payment of which would place the indemnified party in a
less favorable net after-Tax position than the indemnified party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person. 5.9.9 Survival.
Each party's obligations under this Section 5.9 [Taxes] shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all Obligations. 5.10 Indemnity. In addition to the
compensation or payments required by Section 5.8 [Increased Costs]or Section 5.9
[Taxes], the Borrower shall indemnify each Lender against all liabilities,
losses or expenses (including loss of anticipated profits, any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract) which such Lender sustains or incurs as a consequence
of any: (i) payment, prepayment, conversion or renewal of any Loan to which a
LIBOR Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due), (ii) attempt by the Borrower to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest
Periods] or notice relating to prepayments under Section 5.6 [Voluntary
Prepayments], or If any Lender sustains or incurs any such loss or expense, it
shall from time to time notify the Borrower of the amount determined in good
faith by such Lender (which determination may include such assumptions,
allocations of costs and expenses and averaging or attribution methods as such
Lender shall deem reasonable) to be necessary to indemnify such Lender for such
loss or expense. Such notice shall set forth in reasonable detail the basis for
such determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given. 56



--------------------------------------------------------------------------------



 
[creditagreement2018pncge065.jpg]
5.11 Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrower may borrow, repay
and reborrow Swing Loans and PNC may make Swing Loans as provided in Section
2.1.2 [Swing Loan Commitments] hereof during the period between Settlement
Dates. The Administrative Agent shall notify each Lender of its Ratable Share of
the total of the Revolving Credit Loans and the Swing Loans (each a "Required
Share"). On such Settlement Date, each Lender shall pay to the Administrative
Agent the amount equal to the difference between its Required Share and its
Revolving Credit Loans, and the Administrative Agent shall pay to each Lender
its Ratable Share of all payments made by the Borrower to the Administrative
Agent with respect to the Revolving Credit Loans. The Administrative Agent shall
also effect settlement in accordance with the foregoing sentence on the proposed
Borrowing Dates for Revolving Credit Loans and on any mandatory prepayment date
as provided for herein and may at its option effect settlement on any other
Business Day. These settlement procedures are established solely as a matter of
administrative convenience, and nothing contained in this Section 5.11 shall
relieve the Lenders of their obligations to fund Revolving Credit Loans on dates
other than a Settlement Date pursuant to Section 2.1.2 [Swing Loan Commitment].
The Administrative Agent may at any time at its option for any reason whatsoever
require each Lender to pay immediately to the Administrative Agent such Lender's
Ratable Share of the outstanding Revolving Credit Loans and each Lender may at
any time require the Administrative Agent to pay immediately to such Lender its
Ratable Share of all payments made by the Borrower to the Administrative Agent
with respect to the Revolving Credit Loans. 6. REPRESENTATIONS AND WARRANTIES
6.1 Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows: 6.1.1 Organization and Qualification; Power and Authority; Compliance
With Laws; Title to Properties; Event of Default. Each Loan Party and each
Subsidiary of each Loan Party (i) is a corporation, partnership or limited
liability company duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, (ii) has the lawful power to own
or lease its properties and to engage in the business it presently conducts or
proposes to conduct, (iii) is duly licensed or qualified and in good standing in
each jurisdiction where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary, except where the failure to be so would not constitute a Material
Adverse Change, (iv) has full power to enter into, execute, deliver and carry
out this Agreement and the other Loan Documents to which it is a party, to incur
the Indebtedness contemplated by the Loan Documents and to perform its
Obligations under the Loan Documents to which it is a party, and all such
actions have been duly authorized by all necessary proceedings on its part, (v)
is in compliance in all material respects with all applicable Laws (other than
Environmental Laws which are specifically addressed in Section 6.1.14
[Environmental Matters]) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently or will be doing business except where
the failure to do so would not constitute a Material Adverse Change, and (vi)
has good and marketable title to or valid leasehold interest in all properties,
assets and other rights which it purports to own or lease or which are reflected
as owned or leased on its books and records, free and clear of all Liens and
encumbrances except Permitted Liens. No Event of Default or Potential Default
exists or is continuing. 57



--------------------------------------------------------------------------------



 
[creditagreement2018pncge066.jpg]
6.1.2 Capitalization and Ownership. All of the authorized capital stock of the
Borrower, and the shares (referred to herein as "Shares") of the Borrower that
are issued and outstanding have been validly issued and are fully paid and
nonassessable. 6.1.3 Subsidiaries. Schedule 6.1.3 states as of the Closing Date
(i) the name of each of the Borrower's Subsidiaries, its jurisdiction of
organization and the amount, percentage and type of equity interests in such
Subsidiary (the "Subsidiary Equity Interests"), and (ii) any options, warrants
or other rights outstanding to purchase any such equity interests referred to in
clause (i). The Borrower and each Subsidiary of the Borrower has good and
marketable title to all of the Subsidiary Equity Interests it purports to own,
free and clear in each case of any Lien (other than Permitted Liens) and all
such Subsidiary Equity Interests have been validly issued, fully paid and
nonassessable. None of the Loan Parties or Subsidiaries of any Loan Party is an
"investment company" registered or required to be registered under the
Investment Company Act of 1940 or under the "control" of an "investment company"
as such terms are defined in the Investment Company Act of 1940. 6.1.4 Validity
and Binding Effect. This Agreement and each of the other Loan Documents (i) has
been duly and validly executed and delivered by each Loan Party, and (ii)
constitutes, or will constitute, legal, valid and binding obligations of each
Loan Party which is or will be a party thereto, enforceable against such Loan
Party in accordance with its terms, except as enforceability may be limited by
Debtor Relief Laws. 6.1.5 No Conflict; Material Agreements; Consents. Neither
the execution and delivery of this Agreement or the other Loan Documents by any
Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the certificate of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of any Loan Party or (ii) any Law or any material agreement or
instrument or order, writ, judgment, injunction or decree to which any Loan
Party or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries is bound or to which it is subject, or result in the creation or
enforcement of any Lien, charge or encumbrance whatsoever upon any property (now
or hereafter acquired) of any Loan Party or any of its Subsidiaries (other than
Liens granted under the Loan Documents), except, in the case of subclause (ii),
any breach that would not result in a Material Adverse Change. There is no
default under such material agreement (referred to above) and none of the Loan
Parties or their Subsidiaries is bound by any contractual obligation, or subject
to any restriction in any organization document, or any requirement of Law which
could result in a Material Adverse Change. No consent, approval, exemption,
order or authorization of, or a registration or filing with, any Official Body
or any other Person is required by any Law or any agreement in connection with
the execution, delivery and carrying out of this Agreement and the other Loan
Documents, except for consents, approvals, exemptions, orders, authorizations,
registrations or filings that have already been made or obtained. 6.1.6
Litigation. There are no actions, suits, proceedings or investigations pending
or, to the knowledge of any Loan Party, threatened against such Loan Party or
any Subsidiary of such Loan Party at law or in equity before any Official Body
which individually or 58



--------------------------------------------------------------------------------



 
[creditagreement2018pncge067.jpg]
in the aggregate would result in any Material Adverse Change. None of the Loan
Parties or any Subsidiaries of any Loan Party is in violation of any order,
writ, injunction or any decree of any Official Body which would result in any
Material Adverse Change. 6.1.7 Financial Statements. (i) Historical Statements.
The Borrower has delivered to the Administrative Agent copies of its audited
consolidated year-end financial statements for and as of the end of the three
(3) fiscal years ended December 31, 2017. In addition, the Borrower has
delivered to the Administrative Agent copies of its unaudited consolidated
interim financial statements for the fiscal quarter ended June 30, 2018 (all
such annual and interim statements being collectively referred to as the
"Statements"). The Statements were compiled from the books and records
maintained by the Borrower's management and fairly represent, in all material
respects, the consolidated financial condition of the Borrower and its
Subsidiaries as of the respective dates thereof and the results of operations
for the fiscal periods then ended and have been prepared in accordance with GAAP
consistently applied, subject (in the case of the interim statements) to normal
year-end audit adjustments and the absence of footnotes. (ii) Accuracy of
Financial Statements. Neither the Borrower nor any Subsidiary of the Borrower
has any liabilities, contingent or otherwise, or forward or long-term
commitments that are not disclosed in the Statements or in the notes thereto,
and except as disclosed therein there are no unrealized or anticipated losses
from any commitments of the Borrower or any Subsidiary of the Borrower which may
cause a Material Adverse Change. Since December 31, 2017, no Material Adverse
Change has occurred. 6.1.8 Margin Stock. None of the Loan Parties or any
Subsidiaries of any Loan Party engages or intends to engage principally, or as
one of its important activities, in the business of extending credit for the
purpose, immediately, incidentally or ultimately, of purchasing or carrying
margin stock (within the meaning of Regulation U, T or X as promulgated by the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any Loan has been or will be used, immediately, incidentally or ultimately, to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System. 6.1.9 Full Disclosure. Neither this Agreement nor any other Loan
Document, nor any certificate, statement, agreement or other documents furnished
to the Administrative Agent or any Lender in connection herewith or therewith,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein, in
light of the circumstances under which they were made, not misleading. Other
than as disclosed in filings made by the Borrower with the Securities and
Exchange Commission, there is no fact known to any Loan Party which could result
in a Material Adverse Change. 6.1.10 Taxes. Except as would not result in a
Material Adverse Change, all federal, state, local and other tax returns
required to have been filed with respect to each Loan Party and each Subsidiary
of each Loan Party have been filed, and payment or adequate 59



--------------------------------------------------------------------------------



 
[creditagreement2018pncge068.jpg]
provision has been made for the payment of all taxes, fees, assessments and
other governmental charges which have or may become due pursuant to said returns
or to assessments received, except to the extent that such taxes, fees,
assessments and other charges are being contested in good faith by appropriate
proceedings diligently conducted and for which such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made. 6.1.11 Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and
each Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
such Loan Party or Subsidiary, without known possible, alleged or actual
conflict with the rights of others, except as would not result in a Material
Adverse Change. 6.1.12 Insurance. The properties of each Loan Party and each of
its Subsidiaries are insured pursuant to policies and other bonds which are
valid and in full force and effect and which provide adequate coverage from
reputable and financially sound insurers in amounts sufficient to insure the
assets and risks of each such Loan Party and Subsidiary in accordance with
prudent business practice in the industry of such Loan Parties and Subsidiaries.
6.1.13 Benefit Arrangement, Pension Plan and Multiemployer Plan Compliance.
Except as would not result in a Material Adverse Change: (i) Each Pension Plan
is in compliance in all material respects with the applicable provisions of
ERISA, the Code and other federal or state Laws. Each Pension Plan that is
intended to qualify under Section 401(a) of the Code has received from the IRS a
favorable determination or opinion letter, which has not by its terms expired,
that such Pension Plan is so qualified, or such Pension Plan is entitled to rely
on an IRS advisory or opinion letter with respect to an IRS-approved master and
prototype or volume submitter plan, or a timely application for such a
determination or opinion letter is currently being processed by the IRS with
respect thereto; and, to the best knowledge of Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. Borrower and each
member of the ERISA Group have made all required contributions to each Pension
Plan subject to Sections 412 or 430 of the Code, and no application for a
funding waiver or an extension of any amortization period pursuant to Sections
412 or 430 of the Code has been made with respect to any Pension Plan. (ii) No
ERISA Event has occurred or is reasonably expected to occur; (a) no Pension Plan
has any unfunded pension liability (i.e., excess of benefit liabilities over the
current value of that Pension Plan's assets, determined pursuant to the
assumptions used for funding the Pension Plan for the applicable plan year in
accordance with Section 430 of the Code); (b) neither Borrower nor any member of
the ERISA Group has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (c) neither Borrower nor
any member of the ERISA Group has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 of
ERISA, with respect to a Multiemployer Plan; (d) neither Borrower nor any member
of the ERISA Group has received notice pursuant to 60



--------------------------------------------------------------------------------



 
[creditagreement2018pncge069.jpg]
Section 4242(a)(1)(B) of ERISA that a Multiemployer Plan is in reorganization
and that additional contributions are due to the Multiemployer Plan pursuant to
Section 4243 of ERISA; and (e) neither Borrower nor any member of the ERISA
Group has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA. 6.1.14 Environmental Matters. Each Loan Party is and, to the
knowledge of each respective Loan Party, each of its Subsidiaries is and has
been in compliance with applicable Environmental Laws except as would not in the
aggregate result in a Material Adverse Change. 6.1.15 Solvency. On the Closing
Date and after giving effect to the initial Loans hereunder, the Borrower and
its Subsidiaries, on a consolidated basis, are Solvent. 6.1.16 Anti-Terrorism
Laws. (i) No Covered Entity is a Sanctioned Person, and (ii) no Covered Entity,
either in its own right or through any third party, (a) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law, (b) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (c) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law. 6.1.17 Senior Debt Status. The Obligations of each Loan Party under this
Agreement, the Notes, the Guaranty Agreement and each of the other Loan
Documents to which it is a party do rank and will rank at least pari passu in
priority of payment with all other Indebtedness of such Loan Party except
Indebtedness of such Loan Party to the extent secured by Permitted Liens. There
is no Lien upon or with respect to any of the properties or income of any Loan
Party or Subsidiary of any Loan Party which secures indebtedness or other
obligations of any Person except for Permitted Liens. 7. CONDITIONS OF LENDING
AND ISSUANCE OF LETTERS OF CREDIT The obligation of each Lender to make Loans
and of the Issuing Lender to issue Letters of Credit hereunder is subject to the
performance by each of the Loan Parties of its Obligations to be performed
hereunder at or prior to the making of any such Loans or issuance of such
Letters of Credit and to the satisfaction of the following further conditions:
7.1 First Loans and Letters of Credit. 7.1.1 Deliveries. On the Closing Date or
such later date as the Administrative Agent may determine in its sole
discretion, the Administrative Agent shall have received each of the following
in form and substance reasonably satisfactory to the Administrative Agent: (i) A
certificate of each of the Loan Parties signed by an Authorized Officer, dated
the Closing Date stating that (v) all representations and warranties of the Loan
Parties set forth in this Agreement are true and correct in all material
respects, (w) the Loan Parties are in compliance with each of the covenants and
conditions hereunder, (x) no Event of Default or Potential Default exists, (y)
no Acquired Business Material Adverse Effect has 61



--------------------------------------------------------------------------------



 
[creditagreement2018pncge070.jpg]
occurred since December 31, 2017, and (z) no Material Adverse Change has
occurred since December 31, 2017; (ii) A certificate dated the Closing Date and
signed by the Secretary or an Assistant Secretary of each of the Loan Parties,
certifying as appropriate as to: (a) all action taken by each Loan Party in
connection with this Agreement and the other Loan Documents; (b) the names of
the Authorized Officers authorized to sign the Loan Documents and their true
signatures; and (c) copies of its organizational documents as in effect on the
Closing Date certified by the appropriate state official where such documents
are filed in a state office together with certificates from the appropriate
state officials as to the continued existence and good standing of each Loan
Party in each state where organized and in each jurisdiction where the failure
to be qualified to do business would result in a Material Adverse Change; (iii)
This Agreement and each of the other Loan Documents signed by an Authorized
Officer; (iv) A written opinion of counsel for the Loan Parties; (v) Evidence
that adequate insurance required to be maintained under this Agreement is in
full force and effect, with additional insured special endorsements attached
thereto in form and substance reasonably satisfactory to the Administrative
Agent and its counsel naming the Administrative Agent as additional insured;
(vi) A duly completed Compliance Certificate as of the Closing Date, setting
forth pro-forma compliance of the Borrower and its Subsidiaries on a
consolidated basis, after giving effect to the Acquisition and Loans made on the
Closing Date (the "Closing Date Compliance Certificate"); (vii) Evidence of all
regulatory approvals, licenses and material consents required to effectuate the
transactions contemplated hereby and contemplated by the Acquisition Documents
and there shall be an absence of any legal or regulatory prohibitions or
restrictions in connection with the same; (viii) A Lien search in acceptable
scope and with reasonably acceptable results; (ix) Pro forma projections for the
fiscal years 2018 through 2022, including assumptions used in preparing the
forecast financial statements; (x) Evidence of no environmental liabilities of
the Borrower and its Subsidiaries that would result in a Material Adverse
Change; (xi) Evidence of no material litigation of the Borrower and its
Subsidiaries that would result in a Material Adverse Change; (xii) an executed
Certificate of Beneficial Ownership in form and substance acceptable to the
Administrative Agent and each Lender, and such other 62



--------------------------------------------------------------------------------



 
[creditagreement2018pncge071.jpg]
documentation and other information requested in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act. 7.1.2 Payment of Fees. The Borrower shall have paid all
fees and expenses invoiced at least one Business Day prior to the Closing Date
as required by this Agreement or any other Loan Document, including without
limitation, fees payable pursuant to the fee letter of even date herewith
between Borrower and the Administrative Agent. 7.2 Each Loan or Letter of
Credit. At the time of making any Loans or issuing, extending or increasing any
Letters of Credit and after giving effect to the proposed extensions of credit:
(i) the representations, warranties of the Loan Parties shall then be true and
correct in all material respects (except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date), (ii) no
Event of Default or Potential Default shall have occurred and be continuing, and
(iii) the Borrower shall have delivered to the Administrative Agent a duly
executed and completed Loan Request or to the Issuing Lender an application for
a Letter of Credit, as the case may be. 8. COVENANTS The Loan Parties, jointly
and severally, covenant and agree that until Payment In Full, the Loan Parties
shall comply at all times with the following covenants: 8.1 Affirmative
Covenants. 8.1.1 Preservation of Existence, Etc. Each Loan Party shall, and
shall cause each of its Subsidiaries to, maintain its legal existence as a
corporation, limited partnership or limited liability company and its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except as would not reasonably be expected to result in
a Material Adverse Change. 8.1.2 Payment of Liabilities, Including Taxes, Etc.
Except as would not result in a Material Adverse Change and, in the case of
liabilities owing in respect of Indebtedness, except for payments of
Indebtedness, the non-payment of which would not result in an Event of Default,
each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes, assessments and governmental charges upon it or any of its properties,
assets, income or profits, prior to the date on which penalties attach thereto,
except to the extent that such liabilities, including taxes, assessments or
charges, are being contested in good faith and by appropriate and lawful
proceedings diligently conducted and for which such reserve or other appropriate
provisions, if any, as shall be required by GAAP shall have been made. 8.1.3
Maintenance of Insurance. Each Loan Party shall, and shall cause each of its
Subsidiaries to, insure its properties and assets against loss or damage by fire
and such other insurable hazards as such assets are commonly insured (including
fire, extended coverage, property damage, workers' compensation, public
liability and business interruption insurance) 63



--------------------------------------------------------------------------------



 
[creditagreement2018pncge072.jpg]
and against other risks (including errors and omissions) in such amounts as
similar properties and assets are insured by prudent companies in similar
circumstances carrying on similar businesses, and with reputable and financially
sound insurers, including self-insurance to the extent customary. 8.1.4
Maintenance of Properties and Leases. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Change. 8.1.5 Visitation Rights. Each
Loan Party shall, and shall cause each of its Subsidiaries to, permit any of the
officers or authorized employees or representatives of the Administrative Agent
or any of the Lenders to visit and inspect any of its properties and to examine
and make excerpts from its books and records and discuss its business affairs,
finances and accounts with its officers, all in such detail and at such times
and as often as any of the Lenders may reasonably request, provided that each
Lender shall provide the Borrower and the Administrative Agent with reasonable
notice prior to any visit or inspection and provided further that, absent the
existence of any Event of Default, such rights shall not be exercised more often
than once during any calendar year. In the event any Lender desires to conduct
an audit of any Loan Party, such Lender shall make a reasonable effort to
conduct such audit contemporaneously with any audit to be performed by the
Administrative Agent. 8.1.6 Keeping of Records and Books of Account. The
Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain and
keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs. 8.1.7 Compliance with Laws; Use of Proceeds.
Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all respects; provided
that it shall not be deemed to be a violation of this Section 8.1.7 if any
failure to do so would not result in a Material Adverse Change. The Loan Parties
will use the Letters of Credit and the proceeds of the Loans only in accordance
with Section 2.8 [Use of Proceeds] and as permitted by applicable Law. 8.1.8
Anti-Terrorism Laws; International Trade Compliance. (a) No Covered Entity will
become a Sanctioned Person, (b) no Covered Entity, either in its own right or
through any third party, will (A) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (B) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Loans to fund
64



--------------------------------------------------------------------------------



 
[creditagreement2018pncge073.jpg]
any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (c) the funds used to repay the Obligations will not be
derived from any unlawful activity, (d) each Covered Entity shall comply with
all Anti-Terrorism Laws, and (e) the Borrower shall promptly notify the Agent in
writing upon the occurrence of a Reportable Compliance Event. 8.1.9 Keepwell.
Each Qualified ECP Loan Party jointly and severally (together with each other
Qualified ECP Loan Party) hereby absolutely unconditionally and irrevocably (a)
guarantees the prompt payment and performance of all Swap Obligations owing by
each Non-Qualifying Party (it being understood and agreed that this guarantee is
a guaranty of payment and not of collection), and (b) undertakes to provide such
funds or other support as may be needed from time to time by any Non-Qualifying
Party to honor all of such Non-Qualifying Party's obligations under this
Agreement or any other Loan Document in respect of Swap Obligations (provided,
however, that each Qualified ECP Loan Party shall only be liable under this
Section 8.1.9 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 8.1.9, or
otherwise under this Agreement or any other Loan Document, voidable under
applicable law, including applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Loan Party under this Section 8.1.9 shall remain in full force and
effect until payment in full of the Obligations and termination of this
Agreement and the other Loan Documents. Each Qualified ECP Loan Party intends
that this Section 8.1.9 constitute, and this Section 8.1.9 shall be deemed to
constitute, a guarantee of the obligations of, and a "keepwell, support, or
other agreement" for the benefit of each other Loan Party for all purposes of
Section 1a(18(A)(v)(II) of the CEA. 8.1.10 Additional Guarantors. At the
Borrower's expense, subject to the limitations and exceptions of this Agreement,
the Loan Parties shall cause each wholly-owned Domestic Subsidiary (other than
an Excluded Subsidiary) to: promptly execute and deliver to the Administrative
Agent (a) a Guarantor Joinder pursuant to which it shall join as a Guarantor to
each of the documents to which the Guarantors are parties (provided that if the
Guaranty Agreement is not already in place, such Subsidiary shall also deliver
the Guaranty Agreement) and (b) if reasonably requested by the Administrative
Agent, documents in the forms described in clauses (i), (ii), (iv), (viii) and
(xvii) of Section 7.1 [First Loans and Letters of Credit] modified as
appropriate to relate to such Subsidiary. 8.1.11 Certificate of Beneficial
Ownership and Other Additional Information. Each Loan Party shall provide to the
Administrative Agent and the Lenders: (i) confirmation of the accuracy of the
information set forth in the most recent Certificate of Beneficial Ownership
provided to the Administrative Agent and Lenders, (ii) a new Certificate of
Beneficial Ownership, in form and substance acceptable to Administrative Agent
and each Lenders, when the individual(s) to be identified as a Beneficial Owner
have changed, and (iii) such other information and documentation as may
reasonably be requested by Administrative Agent or any Lender from time to time
for purposes of compliance by Administrative Agent or such Lender with
applicable laws (including without limitation the USA Patriot Act and other
“know your customer” and anti-money laundering rules and regulations), and any
policy or procedure implemented by the Administrative Agent or such Lender to
comply therewith. 65



--------------------------------------------------------------------------------



 
[creditagreement2018pncge074.jpg]
8.2 Negative Covenants. 8.2.1 Indebtedness. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, at any time create, incur,
assume or suffer to exist any Indebtedness, except: (i) Indebtedness under the
Loan Documents; (ii) Existing Indebtedness as set forth on Schedule 8.2.1
(including any Permitted Refinancing thereof); (iii) Indebtedness incurred with
respect to Purchase Money Security Interests and capitalized leases as and to
the extent permitted pursuant to clause (viii) of the definition of Permitted
Liens; (iv) Indebtedness owing to the Borrower or any of its Subsidiaries to the
extent constituting an Investment permitted under Section 8.2.4 [Loans and
Investments]; (v) Any (i) Lender Provided Interest Rate Hedge, (ii) Lender
Provided Foreign Currency Hedge, (iii) other Interest Rate Hedge or Foreign
Currency Hedge or (iv) Indebtedness under any Financial Service Product;
provided however, the Loan Parties and their Subsidiaries shall enter into an
Interest Rate Hedge or Foreign Currency Hedge only for hedging (rather than
speculative) purposes; (vi) Guarantees by the Borrower or any of its
Subsidiaries in respect of Indebtedness of the Borrower or any of its
Subsidiaries otherwise permitted hereunder; (vii) Indebtedness assumed in
connection with any Permitted Acquisitions; provided that (i) such Indebtedness
is not incurred in contemplation of such Permitted Acquisition and (ii) after
giving effect thereto, on a pro forma basis, the Borrower would be in compliance
with Section 8.2.14 [Maximum Consolidated Leverage Ratio] as of the last day of
the immediately preceding fiscal quarter for which financial statements have
been delivered pursuant to Section 8.3.1 [Quarterly Financial Statements] or
Section 8.3.2 [Annual Financial Statements]; (viii) Indebtedness representing
deferred compensation to employees of the Borrower or any of its Subsidiaries
incurred in the ordinary course of business; (ix) Indebtedness incurred by the
Borrower or any of its Subsidiaries in a Permitted Acquisition, any other
Investment expressly permitted hereunder or any Disposition, in any such case
solely constituting indemnification obligations or obligations in respect of
purchase price or other similar adjustments; (x) obligations in respect of
performance, bid, stay, custom, appeal and surety bonds and other obligations of
a like nature and performance and completion guarantees and similar obligations
provided by the Borrower or any of its Subsidiaries; 66



--------------------------------------------------------------------------------



 
[creditagreement2018pncge075.jpg]
(xi) Indebtedness secured by Liens as and to the extent permitted pursuant to
clause (x) of the definition of Permitted Liens; and (xii) other unsecured
Indebtedness in an aggregate amount not to exceed the greater of $150,000,000 or
ten percent (10%) of Consolidated Total Assets. 8.2.2 Liens; Lien Covenants.
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired,
except Permitted Liens. 8.2.3 [Reserved]. 8.2.4 Loans and Investments. Each of
the Loan Parties shall not, and shall not permit any of its Subsidiaries to, at
any time make or suffer to remain outstanding any Investment, except: (i)
Investments existing on the Closing Date by the Borrower or any of its
Subsidiaries in the Borrower or any Subsidiary of the Borrower and any
modification, exchange in kind, renewal or extension thereof; provided that the
amount of the original Investment is not increased except by the terms of such
Investment or as otherwise permitted under this Section 8.2.4; (ii) trade credit
extended on usual and customary terms in the ordinary course of business; (iii)
advances to employees to meet expenses incurred by such employees in the
ordinary course of business; (iv) Permitted Investments; (v) Investments (a) by
any Loan Party in other Loan Parties, (b) by any Subsidiary that is not a Loan
Party in any other Subsidiary that is not a Loan Party and (c) by any Loan Party
in any Subsidiary that is not a Loan Party and in any Joint Venture in an
aggregate amount, together with the aggregate amount of Investments outstanding
at any time under Section 8.2.4(xii), not to exceed at any time outstanding the
greater of $150,000,000 and 10% of Consolidated Total Assets; (vi) Interest Rate
Hedges and Foreign Currency Hedges, in each case, entered into for hedging
(rather than speculative) purposes; (vii) Investments held by a Subsidiary of
the Borrower acquired after the Closing Date or of a Person merged with or into
the Borrower or any of its Subsidiaries after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition, merger or consolidation and so long as none of the Loan
Parties or any of their Subsidiaries (other than any Persons so acquired) has
any liability or other obligation with respect to such Investments; 67



--------------------------------------------------------------------------------



 
[creditagreement2018pncge076.jpg]
(viii) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices; (ix) Promissory
notes and other non-cash consideration received in connection with Dispositions
permitted by Section 8.2.6; (x) Investments (including debt obligations and
Equity Interests) received in connection with the bankruptcy or reorganization
of suppliers and customers or in settlement of delinquent obligations of, or
other disputes with, customers and suppliers arising in the ordinary course of
business or upon the foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment; (xi) Guarantees by the
Borrower or any of its Subsidiaries of leases (other than capitalized leases) or
of other obligations of the Borrower or any of its Subsidiaries otherwise
permitted hereunder that do not constitute Indebtedness, in each case entered
into in the ordinary course of business; (xii) Investments at any time
outstanding that, together with any Investments outstanding at any time under
Section 8.2.4(v)(c), do not exceed the greater of $150,000,000 or ten percent
(10%) of Consolidated Total Assets; (xiii) the Loan Parties may consummate the
Acquisition and any Loan Party or any of its Subsidiaries may acquire, whether
by purchase or by merger, (A) all or substantially all of the ownership
interests of another Person or (B) all or substantially all of the assets of
another Person or of a business or division of another Person (each a "Permitted
Acquisition"), provided that each of the following requirements is met: (a) if a
Loan Party is acquiring the ownership interests in such Person, such Person
(unless an Excluded Subsidiary) shall comply with Section 8.1.10 [Additional
Guarantors]; (b) the board of directors or other equivalent governing body of
such Person shall have approved such Permitted Acquisition; (c) the business
acquired, or the business conducted by the Person whose ownership interests are
being acquired, as applicable, shall be similar or complimentary to one or more
line or lines of business or operations conducted by the Loan Parties or any of
their respective Subsidiaries and shall comply with Section 8.2.9 [Continuation
of or Change in Business]; (d) no Potential Default or Event of Default shall
exist immediately prior to and after giving effect to such Permitted
Acquisition; (e) if the Consideration in connection with any such Permitted
Acquisition exceeds $50,000,000, the Borrower shall certify that the
representations and warranties contained in Article 6 shall be true and correct
in all material respects as of the date of such Permitted Acquisition (except
representations and warranties which expressly relate 68



--------------------------------------------------------------------------------



 
[creditagreement2018pncge077.jpg]
solely to an earlier date or time) and that it shall be in compliance with the
covenants contained in Article 8 after giving effect to such Permitted
Acquisition (including in such computation Indebtedness or other liabilities
assumed or incurred in connection with such Permitted Acquisition but excluding
(except as set forth in the definition of Consolidated EBITDA) income earned or
expenses incurred by the Person, business or assets to be acquired prior to the
date of such Permitted Acquisition) by delivering at least five (5) Business
Days prior to such Permitted Acquisition a certificate in the form of Exhibit
8.2.4 evidencing such compliance; and (f) the Loan Parties shall deliver to the
Administrative Agent at least five (5) Business Days before such Permitted
Acquisition copies of any agreements entered into or proposed to be entered into
by such Loan Parties or any of its Subsidiaries in connection with such
Permitted Acquisition, and shall deliver to the Administrative Agent such other
information about such Person or its assets as any Lender may reasonably
require. 8.2.5 Liquidations, Mergers, Consolidations. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, dissolve, liquidate
or wind-up its affairs, or become a party to any merger or consolidation;
provided that (i) any Loan Party other than the Borrower may consolidate or
merge into another Loan Party; (ii) any Subsidiary which is not a Loan Party may
merge with and into the Borrower or any other Subsidiary of the Borrower; (iii)
any Subsidiary of the Borrower (other than a Loan Party) may liquidate, dissolve
or wind-up its affairs if the Borrower determines that such action is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; and (iv) any Subsidiary of the Borrower may merge or consolidate with
any other Person in connection with any transaction permitted under Section
8.2.4 [Loans and Investments] or Section 8.2.6 [Disposition of Assets or
Subsidiaries]. 8.2.6 Dispositions of Assets or Subsidiaries. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, sell,
convey, assign, lease, abandon or otherwise transfer or dispose of (each, a
"Disposition") voluntarily or involuntarily, any of its properties or assets,
tangible or intangible (including sale, assignment, discount or other
disposition of accounts, contract rights, chattel paper, equipment or general
intangibles with or without recourse or of Capital Stock of a Subsidiary of such
Loan Party and with respect to any Subsidiary of the Borrower, the issuance of
Capital Stock of such Subsidiary, but excluding any issuance of Capital Stock by
the Borrower), except: (i) Dispositions involving the sale of inventory in the
ordinary course of business; (ii) Dispositions of assets in the ordinary course
of business which are no longer necessary or required in the conduct of such
Loan Party's or such Subsidiary's business; 69



--------------------------------------------------------------------------------



 
[creditagreement2018pncge078.jpg]
(iii) Dispositions constituting Investments permitted under Section 8.2.4 [Loans
and Investments] and Dispositions permitted under clauses (i) through (iii) of
Section 8.2.5 [Liquidations, Mergers Consolidations]; (iv) Dispositions of
assets in the ordinary course of business which are replaced by substitute
assets acquired or leased; (v) Dispositions of Permitted Investments; (vi)
Dispositions in connection with Casualty Events; (vii) the unwinding of Interest
Rate Hedges and Foreign Currency Hedges; (viii) leases, subleases, licenses or
sublicenses entered into the ordinary course of business, in each case, which do
not materially interfere with the business of the Borrower and its Subsidiaries;
or (ix) any other Disposition, so long as the after-tax proceeds (as reasonably
estimated by the Borrower) are reinvested. 8.2.7 Affiliate Transactions. Each of
the Loan Parties shall not, and shall not permit any of its Subsidiaries to,
enter into or carry out any transaction with any Affiliate of any Loan Party
(including purchasing property or services from or selling property or services
to any Affiliate of any Loan Party or other Person), except the following: (i)
any transaction among the Loan Parties or any of their respective Subsidiaries
or any entity that becomes a Subsidiary as a result of such transaction, in each
case, to the extent not otherwise prohibited by this Agreement; (ii) any
transaction that is not otherwise prohibited by this Agreement, is entered into
in the ordinary course of business upon fair and reasonable arm's- length terms
and conditions; and (iii) payment by the Borrower or any Subsidiary of the
Borrower of customary fees and compensation and reasonable out-of-pocket costs
to, and indemnities provided on behalf of, directors, officers and employees of
the Borrower and its Subsidiaries. 8.2.8 [Reserved]. 8.2.9 Continuation of or
Change in Business. Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries to, engage in any material line of business other than
substantially as conducted and operated by such Loan Party or Subsidiary during
the present fiscal year and any business or other activities that are reasonably
similar, ancillary, incidental, complementary or related thereto or a reasonable
extension or expansion thereof. 70



--------------------------------------------------------------------------------



 
[creditagreement2018pncge079.jpg]
8.2.10 Fiscal Year. The Borrower shall not, and shall not permit any Subsidiary
of the Borrower to, change its fiscal year from the twelve-month period
beginning January 1 and ending December 31. 8.2.11 Reserved. 8.2.12 Reserved.
8.2.13 Limitation on Negative Pledges. Each of the Loan Parties shall not, and
shall not permit any Subsidiary, to enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of such Loan Party
or any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure the Obligations, other than (a) this Agreement and the other Loan
Documents (b) with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with a disposition of assets permitted under
this Agreement of all or substantially all of the equity interests or assets of
such Subsidiary, (c) any agreements governing any purchase money Liens or
capital lease obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (d) customary provisions restricting assignment of any licensing
agreement (in which a Loan Party or its Subsidiaries are the licensee) with
respect to a contract entered into by a Loan Party or its Subsidiaries in the
ordinary course of business, (e) customary provisions restricting subletting,
sublicensing or assignment of any intellectual property license or any lease
governing any leasehold interests of a Loan Party and its Subsidiaries, (f) any
agreements that are binding on a Person that becomes a Subsidiary of the
Borrower (in which case, any prohibition or limitation shall only be effective
against the assets financed thereby), and (g) customary restrictions that arise
in connection with any Permitted Lien (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby). 8.2.14
Maximum Consolidated Leverage Ratio. The Loan Parties shall not permit the
Consolidated Leverage Ratio of the Borrower and its Subsidiaries, calculated as
of the end of each fiscal quarter (commencing with the fiscal quarter ending
September 30, 2018), to exceed 3.0 to 1.0. 8.2.15 Minimum Consolidated Interest
Coverage Ratio. The Loan Parties shall not permit the Consolidated Interest
Coverage Ratio of the Borrower and its Subsidiaries, calculated as of the end of
each fiscal quarter for the four (4) fiscal quarters then ended (commencing with
the fiscal quarter ending September 30, 2018), to be less than 4.0 to 1.0. 8.3
Reporting Requirements. The Loan Parties will furnish or cause to be furnished
to the Administrative Agent and each of the Lenders: 8.3.1 Quarterly Financial
Statements. Within 45 days after the end of each of the first three quarterly
periods of each fiscal year of the Borrower, the unaudited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of income and of cash
flows for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth in each case in comparative form the figures for the
previous year, certified by the Chief Executive Officer, 71



--------------------------------------------------------------------------------



 
[creditagreement2018pncge080.jpg]
President or Chief Financial Officer of the Borrower (subject to normal year-end
audit adjustments) as having been prepared in accordance with GAAP, consistently
applied and setting forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year.
8.3.2 Annual Financial Statements. Within 90 days after the end of each fiscal
year of the Borrower, a copy of the audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a "going concern" or like qualification or
exception, or qualification arising out of the scope of the audit, by Ernst &
Young LLP or other independent certified public accountants of nationally
recognized standing. 8.3.3 Certificate of the Borrower. Concurrently with the
financial statements of the Borrower furnished to the Administrative Agent and
to the Lenders pursuant to Sections 8.3.1 [Quarterly Financial Statements] and
8.3.2 [Annual Financial Statements], a certificate (each a "Compliance
Certificate") of the Borrower signed by the Chief Executive Officer, President
or Chief Financial Officer of the Borrower, in the form of Exhibit 8.3.3. 8.3.4
Notices. 8.3.4.1 Default. Promptly after any officer of any Loan Party has
learned of the occurrence of an Event of Default or Potential Default, a
certificate signed by an Authorized Officer setting forth the details of such
Event of Default or Potential Default and the action which such Loan Party
proposes to take with respect thereto. 8.3.4.2 Litigation. Promptly after the
commencement thereof, notice of all actions, suits, proceedings or
investigations before or by any Official Body or any other Person against any
Loan Party or Subsidiary of any Loan Party which would result in a Material
Adverse Change. 8.3.4.3 Reserved. 8.3.4.4 Erroneous Financial Information.
Promptly in the event that the Borrower or its accountants conclude or advise
that any previously issued financial statement or audit report should no longer
be relied upon or that disclosure should be made or action should be taken to
prevent future reliance, notice in writing setting forth the details thereof and
the action which the Borrower proposes to take with respect thereto. 8.3.4.5
ERISA Event. Promptly upon the occurrence of any ERISA Event which would
constitute a Material Adverse Change, notice in writing setting forth the
details thereof and the action which the Borrower proposes to take with respect
thereto. 8.3.4.6 Other Reports. Promptly upon their becoming available to the
Borrower: 72



--------------------------------------------------------------------------------



 
[creditagreement2018pncge081.jpg]
(i) Annual Budget. The annual budget and any forecasts or projections of the
Borrower, to be supplied not later than thirty (30) days after commencement of
the fiscal year to which any of the foregoing may be applicable, (ii) Management
Letters. Any reports including management letters submitted to the Borrower by
independent accountants in connection with any annual, interim or special audit,
(iii) SEC Reports; Shareholder Communications. Reports, including Forms 10-K,
10-Q and 8-K, registration statements and prospectuses and other shareholder
communications, filed by the Borrower with the Securities and Exchange
Commission, and (iv) Other Information. Such other reports and information as
any of the Lenders may from time to time reasonably request. 8.3.5 Delivery.
Information required to be delivered pursuant to Article 8 shall be deemed to
have been delivered to the Lenders on the date on which such information has
been posted on the Borrower's website on the Internet at www.gentex.com or is
available on the website of the SEC at www.sec.gov (to the extent such
information has been posted or is available as described in such notice).
Information required to be delivered pursuant to Article 8 may also be delivered
by electronic communication pursuant to procedures approved by the
Administrative Agent pursuant to Section 11.5.2 [Electronic Communications]. 9.
DEFAULT 9.1 Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law): 9.1.1 Payments Under Loan Documents. The Borrower shall fail to pay any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit or
Obligation or any interest on any Loan, Reimbursement Obligation or Letter of
Credit Obligation or any other amount owing hereunder or under the other Loan
Documents on the date on which such principal becomes due in accordance with the
terms hereof or thereof and, in the case of interest or any other amount, within
three (3) Business Days of such interest or other amount becoming due in
accordance with the terms hereof or thereof; 9.1.2 Breach of Warranty. Any
representation or warranty made at any time by any of the Loan Parties herein or
by any of the Loan Parties in any other Loan Document, or in any certificate,
other instrument or statement furnished pursuant to the provisions hereof or
thereof, shall prove to have been false or misleading in any material respect as
of the time it was made or furnished; 9.1.3 Reserved. 9.1.4 Breach of Negative
Covenants, Anti-Terrorism Laws or Notice of Default. Any of the Loan Parties
shall default in the observance or performance of any covenant 73



--------------------------------------------------------------------------------



 
[creditagreement2018pncge082.jpg]
contained in Section 8.1.8 [Anti-Terrorism Laws; International Trade Law
Compliance], Section 8.2 [Negative Covenants] or Section 8.3.4.1 [Default];
9.1.5 Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of thirty (30) days from receipt of notice to the defaulting party by the
Administrative Agent; 9.1.6 Defaults in Other Agreements or Indebtedness. A
default or event of default shall occur (after giving effect to the cure
periods, if any, applicable thereto) at any time under the terms of any other
agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Subsidiary of any Loan Party may be
obligated as a borrower or guarantor in excess of $35,000,000 in the aggregate,
and such default or event of default consists of the failure to pay (beyond any
period of grace permitted with respect thereto) any Indebtedness when due
(whether at stated maturity, by acceleration or otherwise) or if such default or
event of default permits or causes the acceleration of any Indebtedness or the
termination of any commitment to lend; 9.1.7 Final Judgments or Orders. Any
final judgments or orders for the payment of money in excess of $35,000,000 in
the aggregate (excluding liabilities to the extent paid or covered by insurance
as to which the relevant insurance company has not disputed coverage) shall be
entered against any Loan Party by a court having jurisdiction in the premises,
which judgment is not discharged, vacated, bonded or stayed pending appeal
within a period of thirty (30) days from the date of entry; 9.1.8 Loan Document
Unenforceable. Any of the Loan Documents shall cease to be legal, valid and
binding agreements enforceable against the party executing the same or such
party's successors and assigns (as permitted under the Loan Documents) in
accordance with the respective terms thereof or shall in any way be terminated
(except in accordance with its terms) or become or be declared ineffective or
inoperative or shall in any way be challenged or contested or cease to give or
provide the respective Liens, security interests, rights, titles, interests,
remedies, powers or privileges intended to be created thereby; 9.1.9 Events
Relating to Benefit Arrangements, Pension Plans and Multiemployer Plans. (i) An
ERISA Event occurs with respect to a Pension Plan which has resulted or could
reasonably be expected to result in liability of any member of the ERISA Group
under Title IV of ERISA in an aggregate amount which could reasonably be
expected to result in a Material Adverse Change, or (ii) any member of the ERISA
Group fails to pay when, as a matter of law, due, after the expiration of any
applicable grace period, any installment payment with respect to its assessed
(whether or not review and appeal is pending) withdrawal liability under Section
4201 of ERISA under a Multiemployer Plan, where the failure to make such payment
of the aggregate amount of unamortized withdrawal liability has resulted or
could reasonably be expected to result in a Material Adverse Change; 9.1.10
Change of Control. A Change of Control shall occur; or 74



--------------------------------------------------------------------------------



 
[creditagreement2018pncge083.jpg]
9.1.11 Relief Proceedings. (i) A Relief Proceeding shall have been instituted
against any Loan Party and such Relief Proceeding shall remain undismissed or
unstayed and in effect for a period of sixty (60) consecutive days or such court
shall enter a decree or order granting any of the relief sought in such Relief
Proceeding, (ii) any Loan Party institutes, or takes any action in furtherance
of, a Relief Proceeding, or (iii) any Loan Party admits in writing its inability
to pay its debts as they mature. 9.2 Consequences of Event of Default. 9.2.1
Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 through
9.1.10 shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lender shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, and upon the request of the Required Lenders, shall (i) by written notice
to the Borrower, declare the unpaid principal amount of the Notes then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrower to, and the
Borrower shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrower hereby pledges to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and 9.2.2 Bankruptcy, Insolvency or
Reorganization Proceedings. If an Event of Default specified under Section
9.1.11 [Relief Proceedings] shall occur and be continuing, the Lenders shall be
under no further obligations to make Loans hereunder and the Issuing Lender
shall be under no obligation to issue Letters of Credit and the unpaid principal
amount of the Loans then outstanding and all interest accrued thereon, any
unpaid fees and all other Indebtedness of the Borrower to the Lenders hereunder
and thereunder shall be immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived;
and 9.2.3 Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.3 [Sharing of Payments by Lenders] is hereby
authorized at any time and from time to time after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any such Affiliate or participant to or for the credit or the
account of any Loan Party against any and all of the Obligations of such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, the Issuing Lender, Affiliate or participant, irrespective of 75



--------------------------------------------------------------------------------



 
[creditagreement2018pncge084.jpg]
whether or not such Lender, Issuing Lender, Affiliate or participant shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the Issuing Lender
different from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Lender or their respective Affiliates and participants may have. Each Lender and
the Issuing Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The provisions of this Section 9.2.3 are solely for the benefit of the Lenders
and the Issuing Lender (and their Affiliates and participants), and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions; and 9.2.4 Application of Proceeds. From and after the
date on which the Administrative Agent has taken any action pursuant to this
Section 9.2 and until Payment in Full, any and all proceeds received by the
Administrative Agent from any sale or other disposition of any assets of any
Loan Party after entry of judgment, or any part thereof, or the exercise of any
other remedy by the Administrative Agent, shall be applied as follows: (i)
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swing Loan Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swing Loan Lender in proportion to
the respective amounts described in this clause First payable to them; (ii)
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them; (iii) Third, to payment of that portion of the Obligations
constituting accrued and unpaid interest on the Loans and Reimbursement
Obligations, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them; (iv) Fourth, to payment of that
portion of the Obligations constituting unpaid principal of the Loans,
Reimbursement Obligations and payment obligations then owing under Lender
Provided Interest Rate Hedges, Lender Provided Foreign Currency Hedges, and
Other Lender Provided Financial Service Products, ratably among the Lenders, the
Issuing Lender, and the Lenders or Affiliates of Lenders which provide Lender
Provided Interest Rate Hedges, Lender Provided Foreign Currency Hedges and Other
Lender Provided Financial Service Products, in proportion to the respective
amounts described in this clause Fourth held by them; 76



--------------------------------------------------------------------------------



 
[creditagreement2018pncge085.jpg]
(v) Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any undrawn amounts under outstanding Letters of Credit; and
(vi) Last, the balance, if any, to the Loan Parties or as required by Law.
Notwithstanding anything to the contrary in this Section 9.2.4, no Swap
Obligations of any Non- Qualifying Party shall be paid with amounts received
from such Non-Qualifying Party under its Guaranty Agreement (including sums
received as a result of the exercise of remedies with respect to such Guaranty
Agreement) or from the proceeds of such Non-Qualifying Party's collateral for
the Obligations (if any) if such Swap Obligations would constitute Excluded
Hedge Liabilities; provided, however, that to the extent possible appropriate
adjustments shall be made with respect to payments and/or the proceeds of
collateral for the Obligations (if any) from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 9.2.4.
10. THE ADMINISTRATIVE AGENT 10.1 Appointment and Authority. Each of the Lenders
and the Issuing Lender hereby irrevocably appoints PNC to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article 10 are solely for the benefit
of the Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. 10.2 Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term "Lender" or "Lenders" shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders. 10.3 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent: (a) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Potential Default or Event of Default has
occurred and is continuing; (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required 77



--------------------------------------------------------------------------------



 
[creditagreement2018pncge086.jpg]
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law; and (c) shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender. The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. 10.4 Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, amendment or
extension of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan or the
issuance, amendment or extension, as the case may be, of such Letter 78



--------------------------------------------------------------------------------



 
[creditagreement2018pncge087.jpg]
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. 10.5
Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article 10 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. 10.6 Resignation of
Administrative Agent. The Administrative Agent may at any time give notice of
its resignation to the Lenders, the Issuing Lender and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with written approval from an Authorized Officer of the Borrower (so long
as no Event of Default has occurred and is continuing), to appoint a successor,
such approval not to be unreasonably withheld or delayed. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6. Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent's resignation hereunder and
under the other Loan Documents, the provisions of this Article 10 and Section
11.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent. 79



--------------------------------------------------------------------------------



 
[creditagreement2018pncge088.jpg]
If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit. 10.7 Non-Reliance on Administrative
Agent and Other Lenders. Each Lender and the Issuing Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. 10.8 No Other
Duties, etc. Anything herein to the contrary notwithstanding, none of the
financial institutions listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder. 10.9 [Reserved]. 10.10 Authorization to
Release Guarantors. The Lenders and Issuing Lender authorize the Administrative
Agent to release any Guarantor from its obligations under the Guaranty Agreement
if the ownership interests in such Guarantor are sold or otherwise disposed of
or transferred to Persons other than Loan Parties or Subsidiaries of the Loan
Parties in a transaction permitted under Section 8.2.6 [Dispositions of Assets
or Subsidiaries] or Section 8.2.5 [Liquidations, Mergers, Consolidations]. In
each case as specified in this Section 10.10 [Authorization to Release
Guarantors], the Administrative Agent will (and each Lender irrevocably
authorizes the Administrative Agent to), at the Borrower's expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such Guarantor from its
obligations under this Agreement and the Guaranty Agreement, in each case in
accordance with the terms of the Loan Documents and this Section 10.10
[Authorization to Release Guarantors]. 10.11 No Reliance on Administrative
Agent's Customer Identification Program. Each Lender acknowledges and agrees
that neither such Lender, nor any of its Affiliates, participants or assignees,
may rely on the Administrative Agent to carry out such Lender's, Affiliate's,
participant's or assignee's customer identification program, or other
obligations required or imposed under or pursuant to the USA Patriot Act or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the "CIP Regulations"), or any other
Anti-Terrorism Law, including any programs involving any of the 80



--------------------------------------------------------------------------------



 
[creditagreement2018pncge089.jpg]
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such other Laws. 11.
MISCELLANEOUS 11.1 Modifications, Amendments or Waivers. With the written
consent of the Required Lenders, the Administrative Agent, acting on behalf of
all the Lenders, and the Borrower, on behalf of the Loan Parties, may from time
to time enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Lenders or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents
hereunder or thereunder. Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Lenders and the Loan Parties;
provided, that no such agreement, waiver or consent may be made which will:
11.1.1 Increase of Commitment. Increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender; 11.1.2
Extension of Payment; Reduction of Principal, Interest or Fees; Modification of
Terms of Payment. Whether or not any Loans are outstanding, extend the
Expiration Date or the time for payment of principal or interest of any Loan
(excluding the due date of any mandatory prepayment of a Loan), the Commitment
Fee or any other fee payable to any Lender, or reduce the principal amount of or
the rate of interest borne by any Loan or reduce the Commitment Fee or any other
fee payable to any Lender, without the consent of each Lender directly affected
thereby; 11.1.3 Release of Guarantor. Except for sales of assets permitted by
Section 8.2.6 [Dispositions of Assets or Subsidiaries] or Section 8.2.5
[Liquidations, Mergers, Consolidations], release any Guarantor from its
Obligations under the Guaranty Agreement without the consent of all Lenders; or
11.1.4 Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of Lenders] or
Section 5.3 [Sharing of Payments by Lenders], Section 9.2.4 [Application of
Proceeds] or this Section 11.1, alter any provision regarding the pro rata
treatment of the Lenders or requiring all Lenders to authorize the taking of any
action or alter the definition of Required Lenders, in each case without the
consent of all of the Lenders; provided that no agreement, waiver or consent
which would modify the interests, rights or obligations of the Administrative
Agent, the Issuing Lender, or the Swing Loan Lender may be made without the
written consent of the Administrative Agent, the Issuing Lender or the Swing
Loan Lender, as applicable, and provided, further that, if in connection with
any proposed waiver, amendment or modification referred to in Sections 11.1.1
through 11.1.4 above, the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained (each a "Non-Consenting Lender"), then the Borrower shall have the
right to replace any such Non-Consenting Lender with one or more 81



--------------------------------------------------------------------------------



 
[creditagreement2018pncge090.jpg]
replacement Lenders pursuant to Section 5.6.2 [Replacement of a Lender].
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender. Notwithstanding
anything to the contrary herein, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Credit Loans, Swing Loans and Letter of Credit Obligations
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders. 11.2 No Implied Waivers; Cumulative Remedies. No course of
dealing and no delay or failure of the Administrative Agent or any Lender in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any further exercise thereof or of any other right, power, remedy or privilege.
The enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No reasonable delay or failure to
take action on the part of the Administrative Agent or any Lender in exercising
any right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege or shall be construed to be a waiver of any Event of Default. 11.3
Expenses; Indemnity; Damage Waiver. 11.3.1 Costs and Expenses. The Borrower
shall pay (i) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of one counsel for the Administrative Agent and, as
necessary as determined by the Administrative Agent, one additional local
counsel in each relevant jurisdiction) in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the 82



--------------------------------------------------------------------------------



 
[creditagreement2018pncge091.jpg]
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, (iii) all
reasonable out-of-pocket and documented expenses incurred by the Administrative
Agent, any Lender or the Issuing Lender (including the reasonable fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
Issuing Lender and, as necessary as determined by the Administrative Agent, one
additional local counsel in each relevant jurisdiction) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of the Administrative Agent's agents or other
third parties engaged by the Administrative Agent periodically to perform audits
of the Loan Parties' books, records and business properties after the occurrence
and during the continuance of an Event of Default. 11.3.2 Indemnification by the
Loan Parties. The Loan Parties shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an "Indemnitee")
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee (limited, in the case of the
Administrative Agent, to one legal counsel for it and all of its respective
Related Parties, unless, in the reasonable business judgment of the
Administrative Agent, (i) additional local counsel for the applicable Indemnitee
is necessary in a relevant jurisdiction or (ii) there is a conflict of interest
between or among the applicable Indemnitee requiring additional legal counsel to
represent those Indemnitees)) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance or nonperformance by the Loan Parties of their
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any breach of representations, warranties or
covenants of the Loan Parties under the Loan Documents or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties or (y) result from a
claim brought by a Loan Party against such Indemnitee for breach in bad faith of
such Indemnitee's obligations hereunder or under any other Loan Document, if
such Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction. This 83



--------------------------------------------------------------------------------



 
[creditagreement2018pncge092.jpg]
Section 11.3.2 [Indemnification by the Loan Parties] shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim. 11.3.3 Reimbursement by Lenders. To the
extent that the Borrower for any reason fails to indefeasibly pay any amount
required under Sections 11.3.1 [Costs and Expenses] or 11.3.2 [Indemnification
by the Loan Parties] to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Issuing Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender or such Related Party, as the case may
be, such Lender's Ratable Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity. 11.3.4 Waiver of Consequential Damages, Etc. To
the fullest extent permitted by applicable Law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in Section
11.3.2 [Indemnification by Loan Parties] shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby. 11.3.5 Payments.
All amounts due under this Section shall be payable not later than ten (10) days
after demand therefor. 11.4 Holidays. Whenever payment of a Loan to be made or
taken hereunder shall be due on a day which is not a Business Day such payment
shall be due on the next Business Day (except as provided in Section 4.2
[Interest Periods] or the definitions of “Interest Period” or “Month”) and such
extension of time shall be included in computing interest and fees, except that
the Loans shall be due on the Business Day preceding the Expiration Date if the
Expiration Date is not a Business Day. Whenever any payment or action to be made
or taken hereunder (other than payment of the Loans) shall be stated to be due
on a day which is not a Business Day, such payment or action shall be made or
taken on the next following Business Day, and such extension of time shall not
be included in computing interest or fees, if any, in connection with such
payment or action. 11.5 Notices; Effectiveness; Electronic Communication. 11.5.1
Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
11.5.2 [Electronic Communications]), all notices and other communications
provided for 84



--------------------------------------------------------------------------------



 
[creditagreement2018pncge093.jpg]
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier (i) if to
a Lender, to it at its address set forth in its administrative questionnaire, or
(ii) if to any other Person, to it at its address set forth on Schedule 1.1(B).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section. 11.5.2 Electronic Communications. Notices and other
communications to the Lenders and the Issuing Lender hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender or the
Issuing Lender if such Lender or the Issuing Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender's receipt of an acknowledgement from the intended
recipient (such as by the "return receipt requested" function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor. 11.5.3
Change of Address, Etc. Any party hereto may change its address, e-mail address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto. 11.6 Severability. The provisions of this Agreement
are intended to be severable. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction. 11.7 Duration; Survival. All representations and
warranties of the Loan Parties contained herein or made in connection herewith
shall survive the execution and delivery of this Agreement, the completion of
the transactions hereunder and Payment In Full. All covenants and agreements of
the Borrower contained herein relating to the payment of additional 85



--------------------------------------------------------------------------------



 
[creditagreement2018pncge094.jpg]
compensation or expenses and indemnification, including those set forth in the
Article 5 [Payments] and Section 11.3 [Expenses; Indemnity; Damage Waiver],
shall survive Payment In Full. All other covenants and agreements of the Loan
Parties shall continue in full force and effect from and after the date hereof
and until Payment In Full. 11.8 Successors and Assigns. 11.8.1 Successors and
Assigns Generally. The provisions of this Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns permitted hereby, except that neither the Borrower nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.8.2 [Assignments by Lenders], (ii) by way of
participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement. 11.8.2 Assignments by Lenders. Any Lender may at any time assign
to one or more assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions: (i) Minimum Amounts. (A) in the case of an assignment of
the entire remaining amount of the assigning Lender's Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and (B) in any case not described in clause (i)(A) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if "Trade Date" is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Commitment of the assigning
Lender, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed). 86



--------------------------------------------------------------------------------



 
[creditagreement2018pncge095.jpg]
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned. (iii) Required Consents. No consent shall be required for any
assignment except for the consent of the Administrative Agent (which shall not
be unreasonably withheld or delayed) unless such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund and: (A) the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) shall be required
unless (x) an Event of Default has occurred and is continuing at the time of
such assignment or (y) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after the
Administrative Agent has received confirmation from the Borrower that it has
received notice thereof; and (B) the consent of the Issuing Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding). (iv) Assignment
and Assumption Agreement. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption Agreement,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire provided by the Administrative Agent. (v) No Assignment to
Borrower. No such assignment shall be made to (1) the Borrower or any of the
Borrower's Affiliates or Subsidiaries, (2) any Defaulting Lender, or (3) any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in clause (1) or clause (2). (vi) No Assignment to
Natural Persons; Non-Financial Institutions. No such assignment shall be made to
a natural Person or any Person that is not a financial institution. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to Section
11.8.3 [Register], from and after the effective date specified in each
Assignment and Assumption Agreement, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender's rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 4.4 [LIBOR Rate
Unascertainable; Etc.], 5.8 [Increased Costs], and 11.3 [Expenses, 87



--------------------------------------------------------------------------------



 
[creditagreement2018pncge096.jpg]
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations]. 11.8.3 Register. The Administrative Agent,
acting solely for this purpose as an agent of the Borrower, shall maintain a
record of the names and addresses of the Lenders (including, for purposes of
this Section 11.8 [Successors and Assigns], the Issuing Lender), and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
"Register"). Such Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
reflected in such Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary.
Notwithstanding anything to the contrary in this Agreement, no assignment shall
be effective unless and until reflected in the Register. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. Notwithstanding anything to
the contrary contained in this Agreement, the Loans and Letters of Credit are
intended to be treated as registered obligations for U.S. federal income tax
purposes and the provisions of Section 11.8.3 and 11.8.4 shall be construed so
that the they are at all times maintained in "registered form" within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and Section
5f.103-1(c) of the United States Treasury Regulation and any other related
regulations (or any successor provisions of the Code or such regulations).
11.8.4 Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender, the Borrower or any of
the Borrower's Affiliates or Subsidiaries or a Person that is not a financial
institution) (each, a "Participant") in all or a portion of such Lender's rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders,
and the Issuing Lender shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], or 11.1.3 [Release of Guarantor]) that affects
such Participant. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 4.4 [LIBOR Rate Unascertainable, Etc.], 5.8.1
[Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes] (subject to the requirements
and limitations therein, including the requirements under Section 5.9.7 [Status
of Lenders] (it being understood that the documentation required under 88



--------------------------------------------------------------------------------



 
[creditagreement2018pncge097.jpg]
Section 5.9.7 [Status of Lenders] shall be delivered to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 11.8.2 [Assignments by Lenders]; provided that
such Participant (A) agrees to be subject to the provisions of Section 5.6.2
[Replacement of a Lender] and Section 5.6.3 [Designation of a Different Lending
Office] as if it were an assignee under Section 11.8.2 [Assignments by Lenders];
and (B) shall not be entitled to receive any greater payment under Sections 5.8
[Increased Costs] or 5.9 [Taxes], with respect to any participation, than its
participating Lender would have been entitled to receive. Each Lender that sells
a participation agrees, at the Borrower's request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
5.6.2 [Replacement of a Lender] and Section 5.6.3 [Designation of Different
Lending Office] with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.2.3
[Set-off] as though it were a Lender; provided that such Participant agrees to
be subject to Section 5.3 [Sharing of Payments by Lenders] as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Loans or other obligations under
the Loan Documents (the "Participant Register"); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except (i) that the portion
of the Participant Register relating to a Participant shall be made available to
the Borrower and Administrative Agent to the extent the benefits of this
Agreement are claimed with respect to such Participant (including under Section
5.8.1, 5.10 and 5.9), and/or (ii) otherwise to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 163(f), 871(h)(2) and 881(c)(2)
of the Code and Section 5f.103-1(c) of the United States Treasury Regulations
any other related regulations (or any successor provisions of the Code or such
regulations). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. 11.8.5
Certain Pledges; Successors and Assigns Generally. Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. 11.9 Confidentiality. 11.9.1 General. Each of the Administrative Agent,
the Lenders and the Issuing Lender agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (i) to its Affiliates and
to its and its Affiliates' respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to 89



--------------------------------------------------------------------------------



 
[creditagreement2018pncge098.jpg]
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower in its
sole discretion or (viii) to the extent such Information (Y) becomes publicly
available other than as a result of a breach of this Section or (Z) was or
becomes available to the Administrative Agent, any Lender, the Issuing Lender or
any of their respective Affiliates on a non-confidential basis from a source
other than the Borrower or any of its Subsidiaries. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
11.9.2 Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General]. 90



--------------------------------------------------------------------------------



 
[creditagreement2018pncge099.jpg]
11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof including
any prior confidentiality agreements and commitments. Except as provided in
Article 7 [Conditions Of Lending And Issuance Of Letters Of Credit], this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement. 11.11 CHOICE OF LAW; SUBMISSION
TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.
11.11.1 Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the State of New York without regard to its conflict of laws principles
other than Section 5-1401 and Section 5-1402 of the New York General Obligations
Law. Each standby Letter of Credit issued under this Agreement shall be subject
either to the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the "ICC")
at the time of issuance ("UCP") or the rules of the International Standby
Practices (ICC Publication Number 590) ("ISP98"), as determined by the Issuing
Lender, and in each case to the extent not inconsistent therewith, the Laws of
the State of New York without regard to its conflict of laws principles. 11.11.2
SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS 91



--------------------------------------------------------------------------------



 
[creditagreement2018pncge100.jpg]
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. 11.11.3 WAIVER OF
VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN THIS SECTION 11.11. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND AGREES NOT TO ASSERT ANY SUCH DEFENSE. 11.11.4 SERVICE OF
PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. 11.11.5
WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. 11.12 USA
Patriot Act Notice. Each Lender that is subject to the USA Patriot Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of Loan Parties and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA Patriot Act.
11.13 Acknowledgement and Consent to Bail-In of EEA Financial Institutions. Each
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any 92



--------------------------------------------------------------------------------



 
[creditagreement2018pncge101.jpg]
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by (a) the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and (b) the effects of any Bail-in Action on any such
liability, including, if applicable, (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority. [INTENTIONALLY LEFT BLANK] 93



--------------------------------------------------------------------------------



 
[creditagreement2018pncge102.jpg]
[SIGNATURE PAGE TO CREDIT AGREEMENT] IN WITNESS WHEREOF, the parties hereto, by
their officers thereunto duly authorized, have executed this Agreement as of the
day and year first above written. ATTEST/WITNESS: BORROWER: GENTEX CORPORATION,
a Michigan corporation By: Name: Title:



--------------------------------------------------------------------------------



 
[creditagreement2018pncge103.jpg]
[SIGNATURE PAGE TO CREDIT AGREEMENT] PNC BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent By: Name: Title:



--------------------------------------------------------------------------------



 
[creditagreement2018pncge104.jpg]
SCHEDULE 1.1(A) PRICING GRID VARIABLE PRICING AND FEES BASED ON CONSOLIDATED
LEVERAGE RATIO Consolidated Letter Commitment Leverage of Base Rate LIBOR Fee
Level Ratio Credit Fee Spread Rate Spread Less than 0.375 I 0.100% 0.875% 0.00%
0.875% to 1.00 Greater than or equal to 0.375 to 1.00 0.125% 1.00% 0.00% 1.00%
II but less than 0.75 to 1.00 Greater than or equal to 0.75 III to 1.00 but less
0.150% 1.25% 0.25% 1.25% than 1.50 to 1.00 Greater than or equal to 1.50 IV to
1.00 but less 0.175% 1.50% 0.50% 1.50% than 2.25 to 1.00 Greater than V or equal
to 2.25 0.225% 1.75% 0.75% 1.75% to 1.00 For purposes of determining the
Applicable Margin, the Applicable Commitment Fee Rate and the Applicable Letter
of Credit Fee Rate: (a) The Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate shall be set on the Closing
Date based on the Consolidated Leverage Ratio set forth in the Closing Date
Compliance Certificate and shall remain at such level until the delivery of the
Compliance Certificate for the fiscal quarter ending September 30, 2018. (b) The
Applicable Margin, the Applicable Commitment Fee Rate and the Applicable Letter
of Credit Fee Rate shall be recomputed as of the end of each fiscal quarter
ending after the Closing Date based on the Consolidated Leverage Ratio as of
such quarter end. Any increase or decrease in the Applicable Margin, the
Applicable Commitment Fee Rate or the Applicable Letter of Credit Fee Rate
computed as of a quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 8.3.3 1



--------------------------------------------------------------------------------



 
[creditagreement2018pncge105.jpg]
[Certificate of Borrower]. If a Compliance Certificate is not delivered when due
in accordance with such Section 8.3.3, then the rates in Level V shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. (c) If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
or for any other reason, the Borrower or the Lenders determine that (i) the
Consolidated Leverage Ratio as calculated by the Borrower as of any applicable
date was inaccurate and (ii) a proper calculation of the Consolidated Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the Issuing Lender), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the Issuing Lender, as the case may be, under Section 2.9 [Letter of Credit
Subfacility] or Section 4.3 [Interest After Default] or Article 9 [Default]. 2



--------------------------------------------------------------------------------



 
[creditagreement2018pncge106.jpg]
SCHEDULE 1.1(B) COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES Page 1 of 2
Part 1 - Commitments of Lenders and Addresses for Notices to Lenders Amount of
Commitment for Revolving Lender Credit Loans Ratable Share Name: PNC Bank,
National $150,000,000.00 100.000000000% Association Address: 171 Monroe Ave.
N.W., Z2-B700-02-2 Grand Rapids, MI 49503 Attention: Arthur F. Gray Telephone:
616-771-8556 Total $150,000,000.00 100.000000000%



--------------------------------------------------------------------------------



 
[creditagreement2018pncge107.jpg]
SCHEDULE 1.1(B) COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES Page 2 of 2
Part 2 - Addresses for Notices to Borrower and Guarantors: ADMINISTRATIVE AGENT
Name: PNC Bank, National Association Address: 171 Monroe Ave. N.W., Z2-B700-02-2
Grand Rapids, MI 49503 Attention: Arthur F. Gray Telephone: 616-771-8556
Telecopy: 616-771-8660 With a Copy To: Agency Services, PNC Bank, National
Association Mail Stop: P7-PFSC-04-I Address: 500 First Avenue Pittsburgh, PA
15219 Attention: Agency Services Telephone: 412-768-0423 Telecopy: 412-762-8672
BORROWER: Name: GENTEX CORPORATION Address: 600 North Centennial Street Zeeland,
Michigan 49464 Attention: Kevin Nash Telephone: 616-772-1151 Telecopy:
616-772-0321 IF TO ANY GUARANTOR: Name: GENTEX CORPORATION Address: 600 North
Centennial Street Zeeland, Michigan 49464 Attention: Kevin Nash Telephone:
616-772-1151 Telecopy: 616-772-0321



--------------------------------------------------------------------------------



 
[creditagreement2018pncge108.jpg]
EXHIBIT 5.9.7 (A) FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is
hereby made to the Credit Agreement dated as of October 15, 2018 (as amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
among GENTEX CORPORATION, as Borrower, the Guarantors from time to time party
thereto, and each Lender from time to time party thereto and PNC Bank, National
Association, as administrative agent for the Lenders. Pursuant to the provisions
of Section 5.9 [Taxes] of the Credit Agreement, the undersigned hereby certifies
that (i) it is the sole record and beneficial owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code. The undersigned has furnished the Administrative Agent and the
Borrower with a certificate of its non-U.S. Person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. [NAME OF LENDER] By: Name: Title: Date: ________
__, 20[ ]



--------------------------------------------------------------------------------



 
[creditagreement2018pncge109.jpg]
EXHIBIT 5.9.7(B) FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of October 15, 2018
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among GENTEX CORPORATION, as Borrower, the Guarantors from time to
time party thereto, and each Lender from time to time party thereto and PNC
Bank, National Association, as administrative agent for the Lenders. Pursuant to
the provisions of Section 5.9 [Taxes] of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code]. The
undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. [NAME OF PARTICIPANT] By: Name: Title:
Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[creditagreement2018pncge110.jpg]
EXHIBIT 5.9.7(C) FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of October 15, 2018
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among GENTEX CORPORATION, as Borrower, the Guarantors from time to
time party thereto, and each Lender from time to time party thereto and PNC
Bank, National Association, as administrative agent for the Lenders. Pursuant to
the provisions of Section 5.9 [Taxes] of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code. The undersigned has
furnished its participating Lender with IRS Form W-8IMY accompanied by one of
the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. [NAME OF PARTICIPANT] By:
Name: Title: Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[creditagreement2018pncge111.jpg]
EXHIBIT 5.9.7(D) FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders
That Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Credit Agreement dated as of October 15, 2018 (as amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
among GENTEX CORPORATION, as Borrower, the Guarantors from time to time party
thereto, and each Lender from time to time party thereto and PNC Bank, National
Association, as administrative agent for the Lenders. Pursuant to the provisions
of Section 5.9 [Taxes] of the Credit Agreement, the undersigned hereby certifies
that (i) it is the sole record owner of the Loan(s) (as well as any Note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) with
respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code. The undersigned has furnished the
Administrative Agent and the Borrower with IRS Form W-8IMY accompanied by one of
the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. [NAME OF LENDER] By: Name: Title: Date: ________
__, 20[ ]



--------------------------------------------------------------------------------



 